Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g948833g0620085225204.jpg]

CREDIT AGREEMENT

dated as of

June 19, 2020

among

BED BATH & BEYOND INC.,

as the Company

The Other U.S. Borrowers Party Hereto

The Canadian Borrowers Party Hereto

The Other Loan Parties Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF MONTREAL, PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Syndication Agents

BANK OF AMERICA, N.A., MUFG UNION BANK, N.A, and TD BANK, N.A.,

as Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A., BMO CAPITAL MARKETS,

MUFG UNION BANK, N.A., PNC CAPITAL MARKETS LLC and WELLS FARGO BANK, NATIONAL
ASSOCIATION,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

ASSET BASED LENDING



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     5  

SECTION 1.01.

 

Defined Terms

     5  

SECTION 1.02.

 

Classification of Loans and Borrowings

     51  

SECTION 1.03.

 

Terms Generally

     52  

SECTION 1.04.

 

Accounting Terms; GAAP

     53  

SECTION 1.05.

 

Interest Rates; LIBOR/CDOR Notifications

     53  

SECTION 1.06.

 

Pro Forma Adjustments for Acquisitions and Dispositions

     54  

SECTION 1.07.

 

Status of Obligations

     54  

ARTICLE II The Credits

     54  

SECTION 2.01.

 

Commitments

     54  

SECTION 2.02.

 

Loans and Borrowings

     55  

SECTION 2.03.

 

Requests for Revolving Borrowings

     55  

SECTION 2.04.

 

Protective Advances

     56  

SECTION 2.05.

 

Swingline Loans

     57  

SECTION 2.06.

 

Letters of Credit

     58  

SECTION 2.07.

 

Funding of Borrowings

     63  

SECTION 2.08.

 

Interest Elections

     64  

SECTION 2.09.

 

Termination and Reduction of Commitments; Expansion Option

     65  

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     68  

SECTION 2.11.

 

Prepayment of Loans

     69  

SECTION 2.12.

 

Fees

     69  

SECTION 2.13.

 

Interest

     70  

SECTION 2.14.

 

Alternate Rate of Interest; Illegality

     71  

SECTION 2.15.

 

Increased Costs

     73  

SECTION 2.16.

 

Break Funding Payments

     74  

SECTION 2.17.

 

Withholding of Taxes; Gross-Up

     74  

SECTION 2.18.

 

Payments Generally; Allocation of Proceeds; Sharing of Setoffs

     78  

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     80  

SECTION 2.20.

 

Defaulting Lenders

     81  

SECTION 2.21.

 

Returned Payments

     83  

SECTION 2.22.

 

Banking Services and Swap Agreements

     84  

SECTION 2.23.

 

Determination of Dollar Equivalent

     84  

SECTION 2.24.

 

Judgment Currency

     84  

SECTION 2.25.

 

Designation and Removal of Borrowers

     84  

ARTICLE III Representations and Warranties

     85  

SECTION 3.01.

 

Organization; Powers

     85  

SECTION 3.02.

 

Authorization; Enforceability

     85  

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     85  

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     85  

SECTION 3.05.

 

Properties

     86  

SECTION 3.06.

 

Litigation and Environmental Matters

     86  

SECTION 3.07.

 

Compliance with Laws and Agreements

     86  

SECTION 3.08.

 

Investment Company Status

     86  

SECTION 3.09.

 

Taxes

     86  

SECTION 3.10.

 

ERISA; Labor Matters; Canadian Pension Plans and Canadian Benefits

     87  

SECTION 3.11.

 

Disclosure

     87  

SECTION 3.12.

 

[Reserved]

     88  

 

1



--------------------------------------------------------------------------------

SECTION 3.13.

 

Solvency

     88  

SECTION 3.14.

 

Insurance

     88  

SECTION 3.15.

 

Capitalization and Subsidiaries

     88  

SECTION 3.16.

 

Security Interest in Collateral

     88  

SECTION 3.17.

 

Margin Regulations

     89  

SECTION 3.18.

 

Use of Proceeds

     89  

SECTION 3.19.

 

Anti-Corruption Laws and Sanctions

     89  

SECTION 3.20.

 

Anti-Money Laundering Laws

     89  

SECTION 3.21.

 

Affected Financial Institutions

     89  

SECTION 3.22.

 

Plan Assets; Prohibited Transactions

     89  

ARTICLE IV Conditions

     90  

SECTION 4.01.

 

Effective Date

     90  

SECTION 4.02.

 

Each Credit Event

     92  

ARTICLE V Affirmative Covenants

     94  

SECTION 5.01.

 

Financial Statements; Borrowing Base and Other Information

     94  

SECTION 5.02.

 

Notices of Material Events

     97  

SECTION 5.03.

 

Existence; Conduct of Business

     97  

SECTION 5.04.

 

Payment of Obligations

     98  

SECTION 5.05.

 

Maintenance of Properties

     98  

SECTION 5.06.

 

Books and Records; Inspection Rights

     98  

SECTION 5.07.

 

Compliance with Laws and Material Contractual Obligations; Compliance with
Leaseholds

     98  

SECTION 5.08.

 

Use of Proceeds

     99  

SECTION 5.09.

 

Insurance

     99  

SECTION 5.10.

 

Casualty and Condemnation

     99  

SECTION 5.11.

 

Appraisals

     99  

SECTION 5.12.

 

[Reserved]

     100  

SECTION 5.13.

 

Canadian Pension Plans and Canadian Benefit Plans

     100  

SECTION 5.14.

 

Additional Loan Parties and Collateral; Further Assurances

     100  

SECTION 5.15.

 

Post-Closing Matters

     101  

ARTICLE VI Negative Covenants

     101  

SECTION 6.01.

 

Indebtedness

     101  

SECTION 6.02.

 

Liens

     104  

SECTION 6.03.

 

Fundamental Changes

     105  

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     106  

SECTION 6.05.

 

Asset Sales

     107  

SECTION 6.06.

 

[Reserved]

     108  

SECTION 6.07.

 

Swap Agreements

     108  

SECTION 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

     108  

SECTION 6.09.

 

Transactions with Affiliates

     110  

SECTION 6.10.

 

Restrictive Agreements

     110  

SECTION 6.11.

 

Amendment of Material Documents

     111  

SECTION 6.12.

 

Canadian Pension Plans

     111  

SECTION 6.13.

 

Applications Under the CCAA and BIA

     111  

SECTION 6.14.

 

Fixed Charge Coverage Ratio

     111  

SECTION 6.15.

 

Minimum Availability

     112  

ARTICLE VII Events of Default

     112  

ARTICLE VIII The Administrative Agent

     114  

SECTION 8.01.

 

Authorization and Action

     114  

SECTION 8.02.

 

Administrative Agent’s Reliance, Indemnification, Etc

     117  

SECTION 8.03.

 

Posting of Communications

     118  

 

2



--------------------------------------------------------------------------------

SECTION 8.04.

 

The Administrative Agent Individually

     120  

SECTION 8.05.

 

Successor Administrative Agent

     120  

SECTION 8.06.

 

Acknowledgements of Lenders and Issuing Bank

     121  

SECTION 8.07.

 

Collateral Matters; Agents for Perfection

     122  

SECTION 8.08.

 

Credit Bidding

     123  

SECTION 8.09.

 

Intercreditor Agreements

     124  

SECTION 8.10.

 

Certain ERISA Matters

     124  

ARTICLE IX Miscellaneous

     125  

SECTION 9.01.

 

Notices

     125  

SECTION 9.02.

 

Waivers; Amendments

     126  

SECTION 9.03.

 

Expenses; Limitation of Liability; Indemnity; Damage Waiver

     129  

SECTION 9.04.

 

Successors and Assigns

     132  

SECTION 9.05.

 

Survival

     135  

SECTION 9.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

     135  

SECTION 9.07.

 

Severability

     136  

SECTION 9.08.

 

Right of Setoff

     136  

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     137  

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     138  

SECTION 9.11.

 

Headings

     138  

SECTION 9.12.

 

Confidentiality

     138  

SECTION 9.13.

 

Several Obligations; Nonreliance; Violation of Law

     139  

SECTION 9.14.

 

USA PATRIOT Act

     139  

SECTION 9.15.

 

Disclosure

     139  

SECTION 9.16.

 

Appointment for Perfection

     140  

SECTION 9.17.

 

Interest Rate Limitation

     140  

SECTION 9.18.

 

Marketing Consent

     141  

SECTION 9.19.

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     141  

SECTION 9.20.

 

No Fiduciary Duty, etc

     141  

SECTION 9.21.

 

Acknowledgement Regarding Any Supported QFCs

     142  

SECTION 9.22.

 

Canadian Anti-Money Laundering Legislation

     142  

ARTICLE X Loan Guaranty

     143  

SECTION 10.01.

 

Guaranty

     143  

SECTION 10.02.

 

Guaranty of Payment

     143  

SECTION 10.03.

 

No Discharge or Diminishment of Loan Guaranty

     144  

SECTION 10.04.

 

Defenses Waived

     144  

SECTION 10.05.

 

Rights of Subrogation

     145  

SECTION 10.06.

 

Reinstatement; Stay of Acceleration

     145  

SECTION 10.07.

 

Information

     145  

SECTION 10.08.

 

Common Enterprise

     145  

SECTION 10.09.

 

Taxes

     145  

SECTION 10.10.

 

Maximum Liability

     145  

SECTION 10.11.

 

Contribution

     146  

SECTION 10.12.

 

Liability Cumulative

     146  

SECTION 10.13.

 

Keepwell

     146  

SECTION 10.14.

 

Releases

     147  

ARTICLE XI

 

The Borrower Representative

     147  

SECTION 11.01.

 

Appointment; Nature of Relationship

     147  

SECTION 11.02.

 

Powers

     147  

SECTION 11.03.

 

Employment of Agents

     148  

SECTION 11.04.

 

Notices

     148  

SECTION 11.05.

 

Successor Borrower Representative

     148  

 

3



--------------------------------------------------------------------------------

SECTION 11.06.

  

Execution of Loan Documents; Borrowing Base Certificate

     148  

SECTION 11.07.

  

Reporting

     148  

SCHEDULES:

Commitment Schedule

 

Schedule 2.06    —      Existing Letters of Credit Schedule 3.05    —     
Properties Schedule 3.14    —      Insurance Schedule 3.15    —     
Capitalization and Subsidiaries Schedule 5.15    —      Post-Closing Matters
Schedule 6.01    —      Existing Indebtedness Schedule 6.02    —      Existing
Liens Schedule 6.04    —      Existing Investments Schedule 6.10    —     
Existing Restrictions

EXHIBITS:

 

Exhibit A    —      Form of Assignment and Assumption Exhibit B-1    —      Form
of Increasing Lender Supplement Exhibit B-2    —      Form of Augmenting Lender
Supplement Exhibit C    —      Form of Borrowing Base Certificate Exhibit D   
—      Form of Compliance Certificate Exhibit E    —      Joinder Agreement
Exhibit F-1    —      U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit F-2    —      U.S.
Tax Certificate (For Foreign Participants that are not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit F-3    —      U.S. Tax Certificate (For
Foreign Participants that are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-4    —      U.S. Tax Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit G    —      Form of
Borrowing Request Exhibit H    —      Form of Interest Election Request

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 19, 2020 (as it may be amended or modified
from time to time, this “Agreement”) among BED BATH AND BEYOND INC., as the
Company, the other U.S. Borrowers party hereto, the Canadian Borrowers party
hereto, the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Alternate Base Rate.

“ABL Assets” means:

(a) Accounts and Credit Card Receivables;

(b) Inventory;

(c) (x) cash and cash equivalents, (y) Deposit Accounts and all cash, checks,
other negotiable instruments, funds and other evidences of payments held therein
or credited thereto and (z) Securities Accounts and all cash, cash equivalents,
financial assets and securities held therein or credited thereto and securities
entitlements related thereto;

(d) to the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (c), all Chattel Paper (including Chattel Paper
and Electronic Chattel Paper), Documents, General Intangibles, Goods,
Instruments, Investment Property, cash or cash equivalents, letters of credit,
Letter-of-Credit Rights and Commercial Tort Claims;

(e) to the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d), all Supporting Obligations;

(f) all books, records and information relating to the foregoing (including
without limitation all books, records, information, databases and customer
lists, whether tangible or electronic, that contain any information relating to
any of the foregoing); and

(g) all accessions to, substitutions for, and replacements, Proceeds (including
insurance proceeds) and products of the foregoing, together with all collateral
security, guarantees and rights and remedies with respect to any of the
foregoing Collateral described in the preceding clauses (a) through (f);

 

5



--------------------------------------------------------------------------------

provided, that in connection with Indebtedness secured by Liens on Non-ABL
Assets permitted hereunder, ABL Assets may exclude certain of the foregoing
assets solely to the extent constituting proceeds of Non-ABL Assets (or Deposit
Accounts and/or Securities Accounts holding solely the proceeds of any sale or
disposition of Non-ABL Assets). Capitalized terms used in this definition but
not otherwise defined in this Agreement shall have the meanings assigned to such
terms in the UCC or the PPSA, as applicable.

“Account” has the meaning assigned to such term in the UCC or the PPSA, as
applicable.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger, consolidation, amalgamation or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder or, as applicable, such branches
or affiliates of JPMorgan Chase Bank, N.A. as it shall from time to time
designate for the purpose of performing its obligations hereunder in such
capacities. References to the “Administrative Agent” shall include any branch or
affiliate of JPMorgan Chase Bank, N.A. designated by JPMorgan Chase Bank, N.A.
for the purpose of performing its obligations in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $850,000,000.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

 

6



--------------------------------------------------------------------------------

“Agreed Currency” means (i) Dollars or (ii) Canadian Dollars.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
2.00%, such rate shall be deemed to be 2.00% for purposes of this Agreement.

“AML Legislation” has the meaning assigned to it in Section 9.22.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Parties” has the meaning assigned to it in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, (a)with respect to
Revolving Loans, LC Exposure, or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment (provided that, if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Revolving
Exposure at that time) and (b) with respect to Protective Advances or with
respect to the Aggregate Credit Exposure, a percentage based upon its share of
the Aggregate Credit Exposure (with the Swingline Exposure of each Lender
calculated assuming that all of the Lenders have funded their participations in
all Swingline Loans outstanding at such time) and the unused Commitments;
provided that, in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded in
the calculations under clauses (a) and (b) above.

“Applicable Rate” means the following:

(a) For any day, with respect to any Loan, the applicable rate per annum set
forth below under the caption “Revolver ABR or Canadian Prime Spread”, or
“Revolver Eurodollar or CDOR Spread”, as the case may be, based upon the Average
Quarterly Availability during the most recently ended fiscal quarter of the
Company; provided that the “Applicable Rate” shall be the applicable rates per
annum set forth below in Category 2 during the period from the Effective Date
to, and including, the last day of the first fiscal quarter end of the Company
occurring after the Effective Date:

 

Category

  

Average Quarterly Availability

   Revolver ABR
or Canadian
Prime Spread     Revolver Eurodollar
or CDOR Spread  

1

  

³ 66% of the Aggregate

Revolving Commitment

     1.25 %      2.25 % 

 

7



--------------------------------------------------------------------------------

2

  

< 66% of the Aggregate Revolving Commitment but

³ 33% of the Aggregate Revolving Commitment

     1.50 %      2.50 % 

3

  

< 33 % of the Aggregate Revolving Commitment

     1.75 %      2.75 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in Average Quarterly Availability shall be effective during the period
commencing on and including the first day of each fiscal quarter of the Company
(each such date, a “Quarterly Adjustment Date”) and ending on the last day of
such fiscal quarter, it being understood and agreed that, for purposes of
determining the Applicable Rate on applicable Quarterly Adjustment Date, the
Average Quarterly Availability during the most recently ended fiscal quarter of
the Company shall be used. Notwithstanding the foregoing, the Average Quarterly
Availability shall be deemed to be in Category 3 if the Borrowers fail to
deliver any Borrowing Base Certificate or related information required to be
delivered by them pursuant to Section 5.01, during the period from the
expiration of the time for delivery thereof until the next Business Day after
each such Borrowing Base Certificate and related information is so delivered.

Notwithstanding the foregoing, if on any Quarterly Adjustment Date, commencing
with the first fiscal quarter of the Company after the Effective Date, the
Company has delivered a certificate of a Financial Officer demonstrating that
its Total Net Leverage Ratio, determined as of the last day of the most recent
fiscal quarter for which financial statements required to be delivered under
Section 5.01(a) or (b), was at least 1.5x lower than the Total Net Leverage
Ratio on the Effective Date (determined, as of May 30, 2020 on a pro forma basis
after giving effect to Transactions on the Effective Date as if such
Transactions had occurred on the first day of the four fiscal quarter period
ending on May 30, 2020), each of the “Revolver ABR or Canadian Prime Spread” or
“Revolver Eurodollar or CDOR Spread” specified in the grid above shall be
reduced by 0.25% for the quarterly period commencing with such Quarterly
Adjustment Date through the last day of such fiscal quarter (a “Quarterly
Pricing Reduction”). For the avoidance of doubt, the applicability of a
Quarterly Pricing Reduction for any fiscal quarter shall be re-tested on the
Quarterly Adjustment Date for such quarter. If on any Quarterly Adjustment Date
the Company has failed to deliver to the Administrative Agent the financial
statements by the time required to Section 5.01(a) or (b), as applicable, then
no Quarterly Pricing Reduction shall apply for such quarter. If the Company
fails to deliver any Borrowing Base Certificate or related information by the
time required by Section 5.01, then the Quarterly Pricing Reduction shall not
apply for such quarter until the next Business Day after such Borrowing Base
Certificate and related information is so delivered.

(b) For any day, with respect to the commitment fees payable pursuant to
Section 2.12(a) hereunder, the applicable rate per annum set forth below under
the caption “Commitment Fee Rate”, based upon the Average Quarterly Usage during
the most recently ended fiscal quarter of the Company; provided that the
“Applicable Rate” shall be the applicable rates per annum set forth below in
Category 1 during the period from the Effective Date to, and including, the last
day of the first fiscal quarter end of the Company occurring after the Effective
Date:

 

8



--------------------------------------------------------------------------------

Category

  

Average Quarterly Usage

   Commitment
Fee Rate  

1

   ³ 30% of the Aggregate Revolving Commitment      0.375 % 

2

   < 30% of the Aggregate Revolving Commitment      0.50 % 

For purposes of the foregoing table in this clause (b), the Applicable Rate
shall be determined as of the last day of any fiscal quarter of the Company and
shall be effective during the quarterly period commencing on the Quarterly
Adjustment Date.

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A., BMO
Capital Markets, MUFG Union Bank, N.A., PNC Capital Markets LLC and Wells Fargo
Bank, National Association, in its capacity as joint bookrunner and joint lead
arranger hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure (which, solely for purposes of determining the
Applicable Rate, shall exclude Protective Advances), all as determined by the
Administrative Agent in its Permitted Discretion.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure.

“Average Quarterly Availability” means, for any fiscal quarter of the Company,
an amount equal to the average daily Availability during such fiscal quarter, as
determined by the Administrative Agent’s system of records; provided, that in
order to determine Availability on any day for purposes of this definition, each
Borrower’s Borrowing Base for such day shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 4.01(j) or 5.01, as applicable, as of such day.

“Average Quarterly Usage” means, in determining the Available Revolving
Commitment for purposes of computing the commitment fee described in
Section 2.12(a) for any fiscal quarter of the Company, an amount equal to the
average daily Aggregate Revolving Exposure during such quarter.

 

9



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Act Security” means security provided pursuant to s. 427 of the Bank Act
(Canada).

“Banking Services” means each and any of the following bank services provided to
the Company or any of its Subsidiaries by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services, (d) supply chain finance services including,
without limitation, trade payable services and supplier accounts receivable
purchases (“Supply Chain Finance Services”), (e) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
cash pooling services, and interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Company and
its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding or
proposal, or has had a receiver, interim receiver, receiver and manager,
monitor, sequestrator, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or any other applicable
jurisdiction or from the enforcement of judgments or writs of attachment on its
assets or permits such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which, in the case of Dollars may be a SOFR-Based Rate and in the case of
Canadian Dollars may be the Canadian Overnight Repo Rate Average (“CORRA”)) that
has been selected by the Administrative Agent and the Company

 

10



--------------------------------------------------------------------------------

giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body and/or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Relevant Rate for
syndicated credit facilities denominated in the applicable Agreed Currency and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 1%, the Benchmark Replacement
will be deemed to be 1% for the purposes of this Agreement; provided further
that any such Benchmark Replacement shall be administratively feasible as
determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Relevant Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Relevant Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
Agreed Currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate” or “Canadian Prime Rate” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides in its reasonable discretion may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Relevant Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Relevant Screen Rate in respect of such Relevant Rate permanently or
indefinitely ceases to provide such Relevant Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Relevant Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Relevant Screen Rate in respect of such Relevant Rate
announcing that such administrator has ceased or will cease to provide such
Relevant Screen Rate, permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide such Relevant Screen Rate;

 

11



--------------------------------------------------------------------------------

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Relevant Screen Rate in respect of such
Relevant Rate, the U.S. Federal Reserve System or the Bank of Canada, as
applicable, an insolvency official with jurisdiction over the administrator for
such Relevant Screen Rate, a resolution authority with jurisdiction over the
administrator for such Relevant Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for such Relevant
Screen Rate, in each case which states that the administrator of such Relevant
Screen Rate has ceased or will cease to provide such Relevant Screen Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
such Relevant Screen Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Relevant Screen Rate in respect of such
Relevant Rate announcing that such Relevant Screen Rate is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Relevant
Rate and solely to the extent that such Relevant Rate has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced such Relevant Rate for all purposes hereunder in
accordance with Section 2.14 and (y) ending at the time that a Benchmark
Replacement has replaced such Relevant Rate for all purposes hereunder pursuant
to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” means a U.S. Borrower or a Canadian Borrower, and “Borrowers” means
all such Persons collectively.

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.

 

12



--------------------------------------------------------------------------------

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or CDOR Loans,
as to which a single Interest Period is in effect, (b) a Swingline Loan and
(c) a Protective Advance.

“Borrowing Base” means,

(a) at any time prior to the Initial Supported Borrowing Base Date, the sum of:

(i) 70% of the Loan Parties’ Eligible Credit Card Receivables at such time, plus

(ii) 70% of the Loan Parties’ Eligible Inventory at such time, valued at the
lower of cost or market value, determined on a weighted average cost basis,
minus

(iii) Reserves; and

(b) at any time from and after the Initial Supported Borrowing Base Date, the
sum of:

(i) 90% of the Loan Parties’ Eligible Credit Card Receivables at such time, plus

(ii) 90% multiplied by the Net Orderly Liquidation Value percentage identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the Loan Parties’ Eligible Inventory, valued at the lower of cost
or market value, determined on a weighted average cost basis, minus

(iii) Reserves;

provided, that, if the Administrative Agent has not received both the Initial
Appraisal and the Initial Field Exam on or prior to the Initial Diligence Due
Date, the Borrowing Base shall be equal to $0. The Administrative Agent may, in
its Permitted Discretion, adjust Reserves in accordance with the definition of
Reserves.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form which is acceptable to the
Administrative Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03 in substantially the form attached
hereto as Exhibit G.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for general business in London and (b) when used in connection with a Loan
(including a Swingline Loan) to a Canadian Borrower (whether or not denominated
in Canadian Dollars), the term “Business Day” shall also exclude any day on
which banks are authorized or required by law to remain closed in Toronto.

“Canada” means the country of Canada and any province or territory thereof.

“Canadian Benefit Plan” means any material plan, fund, program, or policy,
whether funded or unfunded, insured or uninsured, providing employee benefits,
including such medical, hospital care, dental,

 

13



--------------------------------------------------------------------------------

sickness, accident, disability, life insurance, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any employee or former employee, but excluding any Canadian
Pension Plans and excluding any stock option or share purchase plan that is an
employee benefit plan that is required to be registered under any applicable
Canadian federal or provincial employee benefit legislation, whether or not
registered under any such laws, which is, or has been, maintained or contributed
to by, or to which there is or may be an obligation to contribute by, a Loan
Party or Subsidiary operating in Canada in respect of any Person’s employment in
Canada with such Loan Party or Subsidiary.

“Canadian Blocked Person” means any Person that is a “politically exposed
foreign person” or “terrorist group” or similar person whose property or
interests in property are blocked or subject to blocking pursuant to, or as
described in, any Canadian Economic Sanctions and Export Control Laws.

“Canadian Borrower” means Bed Bath & Beyond Canada L.P., an Ontario limited
partnership, and each other Canadian Subsidiary of the Company that joins this
Agreement as a Borrower in accordance with the terms hereof (in each case,
unless removed as a Borrower in accordance with the terms hereof), and “Canadian
Borrowers” means all of them.

“Canadian Collateral Documents” means, collectively, the Canadian Security
Agreement and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens in favor of the Administrative Agent to secure the Secured Obligations.

“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.

“Canadian Dollars” and “Cdn$” means dollars in the lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act, (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code, (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

“Canadian Loan Parties” means, collectively, the Canadian Borrowers and any
other Canadian Subsidiary of the Company that becomes a party to this Agreement
pursuant to a Joinder Agreement or otherwise and their successors and assigns,
in each case unless removed in accordance with the terms hereof, and the term
“Canadian Loan Party” shall mean any one of them or all of them individually, as
the context may require.

“Canadian MEPP” means any plan that is a multi-employer pension plan as defined
under the applicable pension standards legislation.

“Canadian Pension Plan” means any plan, program or arrangement that is a pension
plan that is required to be registered under any applicable Canadian federal or
provincial pension legislation, whether or not registered under any such laws,
which is, or has been, maintained or contributed to by, or to which there is or
may be an obligation to contribute by, a Loan Party or Subsidiary operating in
Canada in respect of any Person’s employment in Canada with such Loan Party or
Subsidiary, other than any Canadian MEPP or plans established by statute, which
shall include the Canada Pension Plan maintained by the government of Canada and
the Quebec Pension Plan maintained by the government of the Province of Quebec.

 

14



--------------------------------------------------------------------------------

“Canadian Prime Rate” means, on any day, the rate per annum determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (b) the
average rate for 30 day Canadian Dollar-denominated bankers’ acceptances
displayed and identified as such on the “Reuters Screen CDOR Page” as defined in
the International Swap Dealer Association, Inc. definitions, as modified and
amended from time to time (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) as of 10:15 a.m. Toronto local time on such day
and, if such day is not a Business Day, then on the immediately preceding
Business Day (as adjusted by the Administrative Agent after 10:15 a.m. Toronto
local time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest), plus 1% per annum; provided, that if any the
above rates shall be less than 2.00%, such rate shall be deemed to be 2.00% for
purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or in the average rate for 30 day Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” shall be effective from and including the effective
date of such change in the PRIMCAN Index or in the 30 day Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page”, respectively.

“Canadian Revolving Exposure” means, at any time, the Dollar Equivalent of the
sum of (a) the aggregate principal amount of Revolving Loans made to the
Canadian Borrowers outstanding at such time, plus (b) the aggregate principal
amount of Swingline Loans made to the Canadian Borrowers outstanding at such
time, plus (c) the aggregate LC Exposure with respect to Letters of Credit
issued for the account of or at the request of a Canadian Borrower at such time,
plus (d) the aggregate principal amount of Protective Advances made to the
Canadian Borrowers outstanding at such time.

“Canadian Security Agreements” means each of (a) that certain Canadian Pledge
and Security Agreement dated as of the Effective Date, among the Canadian Loan
Parties and the Administrative Agent, (b) any deed of hypothec entered into by a
Canadian Loan Party in favor of the Administrative Agent and (c) as the context
requires, any other pledge or security agreement (including Bank Act Security)
after the Effective Date by any other Canadian Loan Party (as required by this
Agreement or any other Loan Document), as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Canadian Sublimit” means $150,000,000.

“Canadian Subsidiary” means any Subsidiary of the Company that has been formed
or is organized under the laws of Canada or any province or territory thereof.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP; provided that
Capital Expenditures shall not include (i) expenditures made in connection with
the replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (ii) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iii) the purchase of
plant, property or equipment or software to the extent financed with the net
proceeds of any sale, transfer, lease or other disposition (including pursuant
to a sale and leaseback transaction or by way of merger, consolidation or

 

15



--------------------------------------------------------------------------------

amalgamation) of any asset of the Company or any Subsidiary, but excluding sales
of Inventory in the ordinary course of business, (iv) expenditures that
constitute rental expenses under operating leases of real or personal property,
(v) expenditures that are accounted for as capital expenditures by the Company
or any Subsidiary and that actually are paid for by a Person other than the
Company or any Subsidiary and for which neither the Company nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (vi) the book value of any asset owned by Company
or any Subsidiary prior to or during such period to the extent that such book
value is included as a capital expenditure during such period as a result of
such Person reusing or beginning to reuse such asset during such period without
a corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, or
(vii) expenditures that constitute Permitted Acquisitions.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Dominion Period” means any period (a) during which an Event of Default has
occurred and is continuing, or (b) commencing on any day that (i) if the net
book value of Eligible Inventory is less than or equal to the Specified
Inventory Threshold, as reported in the most recent Borrowing Base Certificate,
Availability has been less than the greater of (A) 15% of the Line Cap and (B)
$127,500,000 for at least three consecutive Business Days, and (ii) if the net
book value of Eligible Inventory is greater than the Specified Inventory
Threshold as reported in the most recent Borrowing Base Certificate,
Availability has been less than the greater of (A) 10% of the Line Cap and (B)
$85,000,000 for at least three consecutive Business Days, and in the case of
this clause (b), continuing until Availability has been greater than or equal to
the level specified in the immediately preceding clause (i) or (ii) at all times
for twenty consecutive calendar days; provided, however, that a Cash Dominion
Period will be discontinued no more than three times during the term of this
Agreement. The termination of a Cash Dominion Period as provided herein shall in
no way limit, waive or delay the occurrence of a subsequent Cash Dominion Period
in the event that the conditions set forth in this definition again arise.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended.

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time (the “CDOR Screen Rate”), as of 10:00 a.m. Toronto local time
on such day and, if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent after 10:00 a.m.
Toronto local time to reflect any error in the posted rate of interest or in the
posted average annual rate of interest) plus (b) 0.10% per annum; provided that
(x) if the CDOR Screen Rate is not available on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. Toronto
local time on such day for

 

16



--------------------------------------------------------------------------------

commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day, and (y) if, at
such time, the circumstances described in Section 2.14(c) shall have occurred,
the CDOR Rate shall be determined in accordance with the procedures set forth in
Section 2.14(c), and provided, further that, if the CDOR Rate shall be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“CDOR Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.

“CFC Holdco” means a U.S. Subsidiary all or substantially all of the assets of
which consist of equity interests of, and/or, if applicable, debt owing from,
(i) one or more controlled foreign corporations, within the meaning of
Section 957 of the Code (excluding any Canadian Subsidiary that is a Borrower or
Guarantor under this Agreement) or (ii) one or more other CFC Holdcos.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were not (i) a member of the board of directors of the Company on
the Effective Date, (ii) nominated for election to the board of directors of the
Company with the approval of a committee of the board of directors consisting of
a majority of the independent continuing directors or (iii) nominated for
election, elected or appointed to the board of directors of the Company with the
approval of a majority of the continuing directors who were members of the
Company’s board of directors at the time of such nomination, election or
appointment (either by a specific vote or by approval of the Company’s proxy
statement in which such member was named as a nominee for election as a
director). As used in this definition, “continuing director” means any director
described in subclause (i), (ii) or (iii) of clause (b) in the preceding
sentence.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

17



--------------------------------------------------------------------------------

“Collateral” means any and all assets, tangible or intangible, on which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Obligations. For the avoidance of doubt, on the Effective Date Collateral
includes assets of the type included in the Borrowing Base, additional assets
related thereto, and proceeds of the foregoing, all as more specifically
described in the Collateral Documents, but does not include real property.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the U.S. Collateral Documents and
the Canadian Collateral Documents.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 8.03(c).

“Company” means Bed Bath & Beyond Inc., a New York corporation.

“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower Representative in substantially the form of Exhibit D.

“Compounded SOFR” means, in the case of Loans denominated in Dollars, the
compounded average of SOFRs for the applicable Corresponding Tenor, with the
rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for Dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means for any period, with respect to the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, (a) the
sum (without duplication and to the

 

18



--------------------------------------------------------------------------------

extent deducted in calculating Consolidated Net Income) of Consolidated Net
Income (or net loss) plus (i) interest expense (net of interest income), (ii)
income tax expense, (iii) depreciation expense, (iv) amortization expense,
(v) non-cash charges, expenses or losses, including but not limited to
stock-based compensation, (vi) unusual or non-recurring charges, expenses or
losses, (vii) charges, expenses or losses in respect of (A) store, corporate
office and support function closings, eliminations and relocations,
(B) severance costs, (C) fees, costs and expenses resulting from or incurred in
connection with any of the foregoing, and (D) inventory valuation adjustments
resulting from or incurred in connection with any of the foregoing, (viii) the
amount expected by the Company in good faith to be realized as a result of
business optimization or cost saving measures (net of amounts actually realized
during such period) in an aggregate amount not to exceed 10% of Consolidated
EBITDA prior to giving effect to this clause (viii)); provided that (A) actions
needed to achieve such business optimization or cost saving measures shall have
been taken or initiated prior to the end of such period, (B) the Company shall
have provided a certificate of a Financial Officer (which may be included in a
Compliance Certificate) with a reasonably detailed statement or schedule of such
cost savings and certifying that such cost savings are reasonably identifiable,
reasonably attributable to the actions specified and reasonably anticipated to
result from such actions, (C) such amounts result from actions taken or actions
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Company) no later than twelve
(12) months after the date of the initiation of such business optimization or
cost saving measures, and (D) no amounts shall be added pursuant to this clause
(viii) to the extent duplicative of any amounts that are otherwise added back in
computing Consolidated EBITDA (or any other components thereof), whether through
a pro forma adjustment or otherwise, with respect to such period and (ix) other
charges, expenses or losses related to financing, refinancings, acquisitions and
investments, minus (b) to the extent included in calculating Consolidated Net
Income, unusual or non-recurring gains.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Company or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any Acquisition that involves the
payment of consideration (including obligations under any purchase price
adjustment but excluding earnout or similar payments) by the Company and its
Subsidiaries in excess of $50,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds (including obligations under any purchase price adjustment
but excluding earnout or similar payments) to the Company or any of its
Subsidiaries in excess of $50,000,000.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded any income (or
loss) of any Person other than the Company or a Subsidiary, but any such income
so excluded may be included in such period or any later period to the extent of
any cash dividends or distributions actually paid in the relevant period to the
Company or any wholly-owned Subsidiary of the Company.

“Consolidated Secured Indebtedness” means, with respect to the Company and its
Subsidiaries as of any date of determination, all Consolidated Total
Indebtedness of the Company and its Subsidiaries that, as of such date, is
secured by Liens on property or assets of the Company and its Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means, without duplication, with respect to
the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, (a) the sum of (i) any obligations for borrowed money,
(ii) any obligations evidenced by bonds, debentures, notes or other similar
instruments (other than performance, surety and appeals bonds), and (iii) any
reimbursement obligations in respect of letters of credit; provided that
Consolidated Total Indebtedness shall not include intercompany obligations.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Disbursement Account” means any accounts of the Borrowers maintained
with the Administrative Agent as a zero balance, cash management account
pursuant to and under any agreement between a Borrower and the Administrative
Agent, as modified and amended from time to time, and through which all
disbursements of a Borrower, any other Loan Party and any designated Subsidiary
of a Borrower are made and settled on a daily basis with no uninvested balance
remaining overnight.

“Corresponding Tenor” with respect to a Benchmark Replacement for the LIBO Rate
for Dollars means a tenor (including overnight) having approximately the same
length (disregarding business day adjustment) as the applicable tenor for the
applicable Interest Period with respect to the LIBO Rate for Dollars.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.21.

“Credit Card Agreement” means any agreement between a Loan Party, on the one
hand, and a credit card issuer or a credit card processor (including any credit
card processor that processes purchases of Inventory from a Loan Party through
debit cards or mall cards), on the other hand, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Credit Card Notifications” means each Credit Card Notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Loan Parties and delivered by such Loan Parties to credit card issuers
or credit card processors that are party to any Credit Card Agreement.

“Credit Card Receivables” means any Account or Payment Intangible due to any
Loan Party in connection with purchases from and other goods and services
provided by such Loan Party on (a) Visa, MasterCard, American Express, Discover,
Fiserv, PayPal, Worldpay and any other credit card or debit card

 

20



--------------------------------------------------------------------------------

issuers or processors that are reasonably acceptable to the Administrative
Agent, and the successors and assigns of the foregoing and (b) such other credit
cards (it being understood that such term, for purposes hereof, includes debit
cards and private label credit cards or co-branded credit or debit cards) as the
Administrative Agent shall approve from time to time in its Permitted
Discretion, it being understood that a private label credit card arrangement
with Alliance Data Systems is approved, in each case which have been originated
in the ordinary course of business by such Loan Party and earned by performance
by such Loan Party but not yet paid to such Loan Party by the credit card issuer
or the credit card processor, as applicable, and which represents the bona fide
amount due to a Loan Party from such credit card processor or credit card
issuer; provided that, in any event, “Credit Card Receivables” shall (x) exclude
Accounts and Payment Intangibles due in connection with credit cards issued by
Affiliates and (y) be calculated net of fees and chargebacks owed to credit card
processors and deposits, holdbacks or escrows held by credit card issuers or
processors.

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Exposure at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Company or any Subsidiary in connection with a
Disposition that is so designated as Designated Noncash Consideration pursuant
to a certificate of a Financial Officer of the Company delivered to the
Administrative Agent setting forth the basis of such valuation.

 

21



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Document” has the meaning assigned to such term in the applicable Security
Agreement.

“Documentation Agent” means each of Bank of America, N.A., MUFG Union Bank, N.A.
and TD Bank, N.A. in its capacity as a documentation agent for the credit
facility evidenced by this Agreement.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Agreed Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Agreed Currency last provided (either by publication or otherwise provided to
the Administrative Agent by Reuters on the Business Day (New York City time),
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with the Agreed Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“Dollars” or “$” refers to lawful money of the U.S.

“Early Opt-in Election” means, subject to the consent of the Borrower
Representative, the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Agreed Currency being executed at such time, or
that include language similar to that contained in Section 2.14 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Relevant Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative

 

22



--------------------------------------------------------------------------------

Agent of written notice of such election to the Company and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Eligible Credit Card Receivables” means, as of any date of determination, each
Credit Card Receivable that satisfies all the requirements set forth below:

(a) such Credit Card Receivable is owned by a Loan Party and such Loan Party has
good and marketable title to such Credit Card Receivable;

(b) such Credit Card Receivable has not been outstanding for more than five
Business Days;

(c) the credit card issuer or the credit card processor of the applicable credit
card with respect to such Credit Card Receivable (i) is not the subject of any
Bankruptcy Event, (ii) is not liquidating, dissolving or winding up its affairs,
(iii) is not otherwise deemed not creditworthy by the Administrative Agent in
its Permitted Discretion, (iv) has not admitted in writing its inability, or is
not generally unable to, pay its debts as they become due, (v) has not become
insolvent and (vi) has not ceased operation of its business;

(d) such Credit Card Receivable is a valid, legally enforceable obligation of
the applicable credit card issuer or credit card processor with respect thereto;

 

23



--------------------------------------------------------------------------------

(e) such Credit Card Receivable is subject to a first priority perfected Lien in
favor of the Administrative Agent pursuant to the Collateral Documents;

(f) such Credit Card Receivable is not subject to any Lien whatsoever, other
than (i) a Lien in favor of the Administrative Agent, (ii) Permitted
Encumbrances that do not have priority over the Liens securing the Secured
Obligations and (iii) Liens permitted under Section 6.02(j) that do not have
priority over the Liens securing the Secured Obligations;

(g) such Credit Card Receivable conforms in all material respects to all
representations, warranties or other provisions in the Loan Documents or in the
credit card agreements relating to such Credit Card Receivable;

(h) if such Credit Card Receivable has been disputed by the applicable credit
card or debit card issuer or processor or is not being processed due to unpaid
and/or accrued credit card processor fee balances, or if a claim, counterclaim,
offset or chargeback has been asserted by the applicable credit card issuer or
credit card processor, the face amount thereof for purposes of determining the
Borrowing Base has been reduced by the amount of such unpaid and/or accrued
credit card processor fees or such claim, counterclaim, offset or chargeback;

(i) subject to the grace period provided in Section 5.15, such Credit Card
Receivable is subject to a Credit Card Notification;

(j) such Credit Card Receivable is not evidenced by “chattel paper” or an
“instrument” (each as defined in the UCC or the PPSA, as applicable) of any kind
unless such chattel paper or instrument is in the possession or control of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent; and

(k) such Credit Card Receivable is not due from a credit card processor or
issuer which is a Sanctioned Person.

provided, however, the Administrative Agent may, in its Permitted Discretion and
upon not less than three Business Days’ prior written notice to the Company,
deem any Credit Card Receivable ineligible, or impose additional eligibility
criteria, based on the results of a field examination conducted (i) at the
Company’s election pursuant to the last paragraph of this definition or (ii) in
accordance with Section 5.06; provided that no such notice shall be required
(x) if an Event of Default has occurred or is continuing, or (y) for changes to
eligibility criteria or establishment of additional eligibility criteria if a
Material Adverse Effect has occurred or it would be reasonably likely that a
Material Adverse Effect would occur were such eligibility criteria not changed
or established prior to the three (3) Business Day period. During any such
applicable three (3) Business Day period, Borrowings shall not be permitted if,
after giving pro forma effect to the imposition of such change or new
eligibility criteria, Availability would be less than zero.

In determining the amount of an Eligible Credit Card Receivable, the face amount
thereof may, in the Administrative Agent’s Permitted Discretion, be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with the credit card
arrangements applicable thereto and (ii) the aggregate amount of all cash
received in respect thereof but not yet applied by the applicable Loan Party to
reduce the amount of such Eligible Credit Card Receivable.

Notwithstanding anything to the contrary contained herein, no Credit Card
Receivable acquired by any Loan Party after the Effective Date outside the
ordinary course of business, or acquired or originated by any Person that
becomes a Loan Party after the Effective Date, shall be included in determining
Eligible

 

24



--------------------------------------------------------------------------------

Credit Card Receivables until a field examination with respect thereto has been
completed to the satisfaction of the Administrative Agent in its Permitted
Discretion (it being understood and agreed that additional field examinations
conducted at the Company’s election pursuant to this paragraph shall not count
against the number of field examinations permitted pursuant to Section 5.06).

“Eligible Inventory” means, at any time, the Inventory owned by any Loan Party
(and in which such Loan Party has good and marketable title), but excluding any
Inventory:

(a) which is not subject to a first priority perfected Lien (subject only to
(x) tax liens described in clause (a) of the definition of “Permitted
Encumbrances” securing obligations in an aggregate amount not to exceed
$1,000,000 and subject to Reserves therefor in the Administrative Agent’s
Permitted Discretion and (y) landlord liens described in clause (b) of the
definition of “Permitted Encumbrances” to the extent such Inventory is not
ineligible pursuant to clause (h) below) in favor of the Administrative Agent
pursuant to the Collateral Documents securing the Secured Obligations;

(b) which is subject to any Lien whatsoever, other than (i) a Lien in favor of
the Administrative Agent, (ii) Permitted Encumbrances that do not have priority
over the Liens securing the Secured Obligations pursuant to the terms of the
Collateral Documents (subject only to (x) tax liens described in clause (a) of
the definition of “Permitted Encumbrances” securing obligations in an aggregate
amount not to exceed $1,000,000 and subject to Reserves therefor in the
Administrative Agent’s Permitted Discretion and (y) landlord liens described in
clause (b) of the definition of “Permitted Encumbrances” to the extent such
Inventory is not ineligible pursuant to clause (h) below), (iii) Liens permitted
under Section 6.02(j) that do not have priority over the Liens securing the
Secured Obligations and (iv) in the case of Inventory at a warehouse or other
third party storage facility or in transit with a common carrier (and such
Inventory otherwise in compliance with clause (g) below), any Lien arising under
applicable law in respect of which an appropriate Reserve shall have been
established by the Administrative Agent in its Permitted Discretion;

(c) which is slow moving or out of season (in each case to the extent of being
unsaleable), obsolete, unmerchantable, defective, used or unfit for sale;
provided that, from and after the Initial Supported Borrowing Base Date, this
clause (c) shall not exclude slow moving Inventory located at a clearance center
that has been appropriately priced consistent with the Company’s customary
practices, subject to the Administrative Agent’s ability to establish an
appropriate Reserve in its Permitted Discretion;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the other Loan Documents has been breached or is not true
or which does not conform in all material respects to all standards imposed by
any Governmental Authority in the United States or Canada;

(e) in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest or title (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure a Loan Party’s performance with respect to that Inventory) or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

 

25



--------------------------------------------------------------------------------

(g) which is not located in the United States or Canada or is in transit with a
common carrier or from vendors and suppliers; provided that Inventory in transit
may be included as Eligible Inventory in an aggregate amount not to exceed (i)
10% of Eligible Inventory for the period from the Effective Date until the
Initial Supported Borrowing Base Date and (ii) 20% of Eligible Inventory from
and after the Initial Supported Borrowing Base Date, so long as:

(i) the Administrative Agent shall have received (1) a true and correct copy of
the bill of lading and other shipping documents for such Inventory and
(2) evidence of satisfactory casualty insurance naming the Administrative Agent
as lender loss payee and otherwise covering such risks as the Administrative
Agent may reasonably request,

(ii) if the bill of lading is non-negotiable, the Inventory must be in transit
within the U.S., and the Administrative Agent shall have received, if requested,
a duly executed Collateral Access Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, from the applicable customs broker,
freight forwarder or carrier for such Inventory;

(iii) if the bill of lading is negotiable, the Inventory must be in transit from
outside the U.S., and the Administrative Agent shall have received
(1) confirmation that the bill is issued in the name of such Borrower and
consigned to the order of the Administrative Agent, and an acceptable agreement
has been executed with such Borrower’s customs broker, in which the customs
broker agrees that it holds the negotiable bill as agent for the Administrative
Agent and has granted the Administrative Agent access to the Inventory,
(2) confirmation that such Borrower has paid for the goods, and (3) an estimate
from such Borrower of the customs duties and customs fees associated with the
Inventory in order to establish an appropriate Reserve;

(iv) the common carrier is not an Affiliate of the Loan Parties or of the
applicable vendor or supplier; and

(v) the customs broker is not an Affiliate of the Loan Parties or of the
applicable vendor or supplier;

(h) which is located in any real property leased to a Loan Party unless (i) the
lessor has executed and delivered to the Administrative Agent a Collateral
Access Agreement or (ii) if elected by the Administrative Agent in its Permitted
Discretion, an appropriate Reserve for rent, charges and other amounts due or to
become due with respect to such location has been established;

(i) which is located at any warehouse or other third party storage facility or
is otherwise in the possession of a bailee (other than a third party processor)
and (i) is evidenced by a negotiable warehouse receipt or comparable document
unless such document has been delivered to the Administrative Agent or (ii) is
not evidenced by a document, unless (A) such warehouseman or other bailee has
executed and delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require in its
Permitted Discretion or (B) if elected by the Administrative Agent in its
Permitted Discretion, an appropriate Reserve with respect to such location has
been established;

(j) which is a discontinued product or component thereof;

(k) which is the subject of a consignment by a Loan Party as consignor;

(l) which is perishable; provided that, it is agreed and understood that
packaged food items which are within their relevant expiration dates shall be
deemed not to be perishable;

 

26



--------------------------------------------------------------------------------

(m) which contains or bears any intellectual property rights licensed to a Loan
Party unless the Administrative Agent in its Permitted Discretion is satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(n) which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory); or

(o) for which reclamation rights have been asserted by the seller;

provided, however, the Administrative Agent may, in its Permitted Discretion,
and upon not less than three Business Days’ prior written notice to the Company,
deem any Inventory ineligible, or impose additional eligibility criteria, based
on the results of an appraisal or field examination conducted (i) at the
Company’s election pursuant to the last paragraph of this definition or (ii) in
accordance with Section 5.06; provided, however, that no such notice shall be
required (x) if an Event of Default has occurred or is continuing, or (y) for
changes to eligibility criteria or establishment of additional eligibility
criteria if a Material Adverse Effect has occurred or it would be reasonably
likely that a Material Adverse Effect would occur were such eligibility criteria
not changed or established prior to the three (3) Business Day period. During
any such applicable three (3) Business Day period, Borrowings shall not be
permitted if, after giving pro forma effect to the imposition of such change or
new eligibility criteria, Availability would be less than zero.

Notwithstanding the foregoing, (i) the amount of Inventory shall be adjusted as
required to eliminate intercompany profit and (ii) no more than 25% of Eligible
Inventory located in Canada may be located in provinces for which the Company’s
counsel has not delivered customary perfection opinions with respect to
Collateral located in such provinces.

Notwithstanding anything to the contrary contained herein, no Inventory acquired
by any Loan Party after the Effective Date other than in the ordinary course of
business, or acquired or created by any Person that becomes a Loan Party after
the Effective Date, shall be included in determining Eligible Inventory until an
appraisal and field examination with respect thereto has been completed to the
satisfaction of the Administrative Agent in its Permitted Discretion (it being
understood and agreed that additional appraisals and field examinations
conducted at the Company’s election pursuant to this paragraph shall not count
against the number of field examinations permitted pursuant to Section 5.06 or
the number of appraisals permitted pursuant to Section 5.11).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (a) the environment, (b) preservation or reclamation of natural resources,
(c) the management, Release or threatened Release of any Hazardous Material or
(d) health and safety matters (as it relates to exposure to any Hazardous
Material).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

27



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by any Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of any Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or
(g) the receipt by any Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon any Borrower or any ERISA Affiliate
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in critical status, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as

 

28



--------------------------------------------------------------------------------

a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
U.S. Federal and Canadian federal and provincial withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan, Letter of Credit or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office; (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f); (d) any Taxes imposed under FATCA; and
(e) any Taxes that are required to be deducted or withheld under the ITA from
any payment to or for the account of a Recipient (i) as a consequence of the
Recipient not dealing at arm’s length (within the meaning of ITA) with the
Canadian Borrower, or (ii) being at any time a “specified non-resident
shareholder” (within the meaning of subsection 18(5) of the ITA) of the
applicable Loan Party, or at any time, not dealing at arm’s length (within the
meaning of the ITA) with a “specified shareholder” (within the meaning of
subsection 18(5) of the ITA) of the applicable Loan Party, except, in the case
of (i) or (ii), where the non-arm’s length relationship arises, or where the
Recipient is (or is deemed to be) a specified shareholder of a Loan Party or
does not deal at arm’s length with a specified shareholder of a Loan Party, on
account of the Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or enforced this Agreement or any other Loan
Document.

“Existing Letters of Credit” shall mean those letters of credit described on
Schedule 2.06 hereto.

“Existing Credit Agreements” means (a) that certain Credit Agreement, dated as
of November 14, 2017, among the Company, the lenders party thereto and JPMCB, as
administrative agent thereunder, (b) that certain promissory note dated
August 31, 2019 between the Company and JPMCB (and any letters of credit issued
in connection therewith) and (c) that certain Letter Agreement, dated as of
February 28, 2015, between the Company and Bank of America, N.A., in each case,
as amended, restated, supplemented or otherwise modified prior to the Effective
Date (and any letters of credit issued in connection therewith).

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (a) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (b) to accept a Borrowing Request or Interest
Election Request telephonically.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code and any U.S. or non-U.S. fiscal or regulatory
legislation, rules, guidance, notes or official practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementations of such Sections of the Code or analogous provisions of non-U.S.
law.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding

 

29



--------------------------------------------------------------------------------

Business Day by the NYFRB as the effective federal funds rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than 1.00%, such
rate shall be deemed to be 1.00% for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer, vice president of finance or
controller of any Loan Party.

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) Consolidated
EBITDA minus Unfinanced Capital Expenditures to (b) Fixed Charges, all
calculated for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date).

“Fixed Charges” means, for any period, without duplication, cash interest
expense, plus scheduled principal payments on Consolidated Total Indebtedness
actually made, plus expenses for income taxes paid in cash, plus Restricted
Payments paid in cash other than pursuant to Section 6.08(b)(i) through (v),
plus scheduled cash Capital Lease Obligation payments, all calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.

“Foreign Lender” means any Lender that is not a U.S. Person, or as applicable,
in the case of a Loan or Commitment to a Canadian Borrower, a Lender that is not
resident in Canada for purposes of the ITA.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., Canada or any other
nation or any political subdivision thereof, whether provincial, territorial,
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

30



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.05.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.09(b).

“Incremental FILO Amendment” has the meaning assigned to such term in
Section 2.09(b).

“Incremental FILO Lender” means, as of any date of determination, any Augmenting
Lender or Increasing Lender that makes (or commits to make) Incremental FILO
Loans, together with its permitted successors and assigns hereunder.

“Incremental FILO Loan” has the meaning assigned to such term in
Section 2.09(b).

“Incremental FILO Push-Down Reserve” means, as of any date of determination, an
amount equal to the excess (if any) of (1) the aggregate outstanding principal
amount of the Incremental FILO Loans at such time over (2) the “FILO Borrowing
Base” (to be defined in an Incremental FILO Amendment in agreement with, and
subject to customary terms and conditions reasonably acceptable to, the
Incremental FILO Lenders, the Administrative Agent and the Borrowers).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) [reserved], (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accruals and trade
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (limited to the lesser of the amount of such
Indebtedness and the value of such property), (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

31



--------------------------------------------------------------------------------

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Appraisal” has the meaning assigned to such term in the definition of
Initial Supported Borrowing Base Date.

“Initial Diligence Due Date” has the meaning assigned to such term in the
definition of Initial Supported Borrowing Base Date.

“Initial Field Exam” has the meaning assigned to such term in the definition of
Initial Supported Borrowing Base Date.

“Initial Supported Borrowing Base Date” means the date on or prior to the later
of (a) ninety days after the Effective Date (which date may be extended by the
Administrative Agent in its Permitted Discretion up to an additional ninety days
so long as, at the time of such extension, the net book value of the Loan
Parties’ Eligible Inventory is greater than the Specified Inventory Threshold)
and (b) thirty days after the date on which at least eighty percent (80%) of the
Loan Parties’ stores located in the United States and Canada are permitted to
reopen for operation under applicable laws (such date the “Initial Diligence Due
Date”), on which (i) the Administrative Agent shall have received inventory
appraisals from appraisers satisfactory to the Administrative Agent that have
been engaged directly by the Administrative Agent and shall have no direct or
indirect interest, financial or otherwise, in the property or transaction (the
“Initial Appraisal”), (ii) the Administrative Agent or its designee shall have
completed a field examination of the accounts receivable, inventory and related
working capital matters and financial information of the Borrowers (the “Initial
Field Exam”) and (iii) the Company has delivered to the Administrative Agent a
Borrowing Base Certificate in respect of the foregoing as of a reasonably
acceptable date, along with customary supporting documentation reasonably
requested by the Administrative Agent, in the case of this clause (iii), all in
form and substance reasonably satisfactory to the Administrative Agent.

“Information Memorandum” means the Confidential Information Memorandum dated May
2020 relating to the Borrowers and the Transactions.

“Intercreditor Agreement” means any intercreditor or subordination agreement or
arrangement (including intercreditor provisions incorporated into a document
evidencing Indebtedness), in form and substance reasonably acceptable to the
Administrative Agent, between the Administrative Agent and the holders of any
Indebtedness (or any trustee, agent or other representative for such holders)
that is permitted or required by the terms hereof to be (a) subordinated in
priority of payment to the Secured Obligations and/or (b) pari passu with,
junior to or, solely to the extent expressly permitted hereby with respect to
Liens on Non-ABL Assets, senior to, the Liens securing the Secured Obligations.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08 in substantially
the form attached hereto as Exhibit H.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Canadian Prime Rate Loan, the first Business Day of each
calendar quarter and the Maturity Date, and (b) with respect to any Eurodollar
Loan or CDOR Loan, the last day of each Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurodollar
Borrowing or CDOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period)
and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Eurodollar Borrowing or
CDOR Borrowing and ending on the numerically

 

32



--------------------------------------------------------------------------------

corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
Rate shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person or (c) any
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively, each of JPMCB, Bank of
America, N.A., Bank of Montreal, PNC Bank, National Association and Wells Fargo
Bank, National Association in its capacity as an issuer of Letters of Credit
hereunder, and any other Revolving Lender from time to time designated by the
Borrower Representative as an Issuing Bank, with the consent of such Revolving
Lender and the Administrative Agent, and their respective successors in such
capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.

“Issuing Bank Sublimits” means, as of the Effective Date, (a) $31,250,000, in
the case of JPMCB, (b) $31,250,000, in the case of Bank of America, N.A., (c)
$25,000,000, (in the case of Bank of Montreal, (d) $31,250,000, in the case of
PNC Bank, National Association, (e) $31,250,000 (but only in Dollars unless such
Issuing Bank otherwise consents) in the case of Wells Fargo Bank, National
Association and (f) such amount as shall be designated to the Administrative
Agent and the Borrower Representative in writing by an Issuing Bank; provided
that, any Issuing Bank shall be permitted at any time to increase or reduce its

 

33



--------------------------------------------------------------------------------

Issuing Bank Sublimit upon providing five (5) days’ prior written notice thereof
to the Administrative Agent and with the consent of the Borrower Representative
(such consent not to be unreasonably withheld).

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and shall include its domestic and foreign branches, as
applicable, and its successors.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Equivalent amount of all Letters of Credit outstanding at such time plus (b) the
aggregate Dollar Equivalent of all LC Disbursements relating to Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrowers and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09(b) or
an Assignment and Assumption or otherwise in accordance with the terms of this
Agreement, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption or otherwise. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

“Letters of Credit” means the standby or commercial letters of credit issued
pursuant to this Agreement, and the term “Letter of Credit” means any one of
them or each of them singularly, as the context may require.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and

 

34



--------------------------------------------------------------------------------

binding absent manifest error); provided that if the LIBO Screen Rate as so
determined would be less than 1.00%, such rate shall be deemed to 1.00% for the
purposes of this Agreement. Notwithstanding the above, to the extent that “LIBO
Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such
rate shall be determined as modified by the definition of Alternate Base Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any ABR Borrowing, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than 1.00%, such rate shall be deemed to 1.00% for the purposes of this
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means any Permitted Acquisition by the Company
or any of its Subsidiaries, the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.

“Line Cap” means, at any time, the lesser of the Aggregate Revolving Commitment
and the Borrowing Base.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit Agreement, the
Collateral Documents, each Compliance Certificate, the Loan Guaranty, any
Intercreditor Agreement, all Credit Card Notifications and all other agreements,
instruments, documents and certificates executed and delivered to, or in favor
of, the Administrative Agent or any Lender and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements, letter of credit applications and any agreements between the
Borrower Representative and the Issuing Bank regarding the Issuing Bank’s
Issuing Bank Sublimit or the respective rights and obligations between the
applicable Borrower and the Issuing Bank in connection with the issuance by the
Issuing Bank of Letters of Credit, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Administrative Agent or any
Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, the Borrowers and each other Subsidiary of
the Company that becomes a party to this Agreement pursuant to a Joinder
Agreement and their respective successors and

 

35



--------------------------------------------------------------------------------

assigns, and the term “Loan Party” shall mean any one of them or all of them
individually, as the context may require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their Obligations, (c) the Collateral, or the Administrative Agent’s
Liens (on behalf of itself and other Secured Parties) on the Collateral or the
required priority of such Liens or (d) the rights of or remedies available to
the Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Intellectual Property” means any intellectual property (including
patents, trademarks, copyrights and licenses thereof) of the Loan Parties that
is (a) material to the conduct of the business or operations of the Loan Parties
or (b) is reasonably necessary or material to permit the Administrative Agent to
enforce its rights and remedies under the Loan Documents with respect to the
Collateral, or the Disposition of which would otherwise materially adversely
affect the value of the Collateral.

“Material Subsidiary” means any Subsidiary of the Company (i) which, as of the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than two and one-half percent (2.5%) of
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated Total Assets attributable to all Subsidiaries
that are not Material Subsidiaries exceeds ten percent (10%) of Consolidated
Total Assets as of the end of any such fiscal quarter, the Company (or, in the
event the Company has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.

“Maturity Date” means June 19, 2023 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which any Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

36



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner reasonably
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof, in each case
in the Administrative Agent’s Permitted Discretion.

“Non-ABL Assets” means assets of the Company or its Subsidiaries that do not
constitute ABL Assets.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

37



--------------------------------------------------------------------------------

“Paid in Full” or “Payment in Full” means, (a) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (b) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a backup letter of
credit satisfactory to the Administrative Agent and the Issuing Bank, in an
amount equal to 102.5% of the LC Exposure (or 105% with respect to LC Exposure
denominated in Canadian Dollars) as of the date of such payment), (c) the
indefeasible payment in full in cash of the accrued and unpaid fees, (d) the
indefeasible payment in full in cash of all reimbursable expenses and other
Secured Obligations (other than Unliquidated Obligations for which no claim has
been made and other obligations expressly stated to survive such payment and
termination of this Agreement), together with accrued and unpaid interest
thereon, (e) the termination of all Commitments, and (f) the termination of the
Swap Agreement Obligations (other than Swap Agreement Obligations owing to Swap
Banks that are no longer Lenders or Affiliates thereof) and the Banking Services
Obligations or entering into other arrangements satisfactory to the Secured
Parties counterparties thereto.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Payment Condition” shall be deemed to be satisfied in connection with a
Restricted Payment, Investment, Disposition, Permitted Acquisition or a payment,
repayment, tender, repurchase, refinancing, exchange, acquisition, redemption,
retirement, cancellation, termination or voluntary prepayment of applicable
Indebtedness if:

(a) no Event of Default has occurred and is continuing or would result
immediately after giving effect to the applicable event;

(b) (i) in the case of a Restricted Payment or a payment, repayment, repurchase,
tender, exchange, refinancing, acquisition, redemption, retirement,
cancellation, termination or voluntary prepayment of Indebtedness or a
Disposition made pursuant to Section 6.05(i), immediately after giving effect to
and, except in the case of a Disposition made pursuant to Section 6.05(i), at
all times during the thirty-day period immediately prior to such event, the
Borrowers shall have (i) (A) Availability calculated on a pro forma basis after
giving effect to such event of not less than the greater of (1) 17.5% of the
Line Cap or (2) $148,750,000, and (B) a Fixed Charge Coverage Ratio for the
trailing four fiscal quarters calculated on a pro forma basis after giving
effect to such event of greater than 1.00 to 1.00 or (ii) Availability
calculated on a pro forma basis after giving effect to such event of not less
than the greater of (A) 22.5% of the Line Cap or (B) $191,250,000; and

(ii) in the case of an Investment or Permitted Acquisition, immediately after
giving effect to and at all times during the thirty-day period immediately prior
to such event, the Borrowers shall have (i) (A) Availability calculated on a pro
forma basis after giving effect to such event of not less than the greater of
(1) 15% of the Line Cap or (2) $127,500,000, and (B) a Fixed Charge Coverage
Ratio for the trailing four fiscal quarters calculated on a pro forma basis
after giving effect to such event of greater than 1.00 to 1.00 or
(ii) Availability calculated on a pro forma basis after giving effect to such
event of not less than the greater of (A) 20% of the Line Cap or (B)
$170,000,000; and

 

38



--------------------------------------------------------------------------------

(c) the Borrower Representative shall have delivered to the Administrative Agent
a certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying as to the items described in (a) and (b) above
and attaching the applicable calculations for item (b).

“Payment Intangible” has the meaning assigned to such term in the UCC.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party or Subsidiary in
a transaction that satisfies each of the following requirements:

(a) such Acquisition is approved by the board or managing body of the target;

(b) such Person or division or line of business is engaged in the same or a
similar line of business as the Company or any of its Subsidiaries or any
business activities reasonably related, complementary or ancillary thereto;

(c) no Default or Event of Default exists at the time of such acquisition or, in
the case of a Limited Condition Acquisition, at the time of entering into the
definitive agreement with respect to such Acquisition so long as such Limited
Condition Acquisition is consummated within 120 days of the date of the
definitive agreement;

(d) in the case of any Acquisition of a Person or division or line of business
that has a Canadian defined benefit pension plan, the Company shall have
disclosed the same to the Administrative Agent (such disclosure to be
accompanied by such plan’s documentation and the latest actuarial evaluation
report in respect of such Canadian defined benefit pension plan) and the
Administrative Agent shall have established any appropriate Reserves therefor in
its Permitted Discretion;

(e) if such Acquisition involves a merger, amalgamation or a consolidation
involving the Company or any other Loan Party, the Company or a Loan Party, as
applicable, shall be the surviving entity or, in the case of a Loan Party other
than a Borrower, shall immediately become a Loan Party, all in compliance with
Section 6.03;

(f) the Company shall have delivered to the Administrative Agent final executed
material documentation relating to such Acquisition promptly after request
therefor by the Administrative Agent; and

(g) at the time of entering into the Acquisition (or, in the case of Limited
Condition Acquisition, at the time of entering into the definitive agreement
with respect to such Acquisition, so long as such Limited Condition Acquisition
is consummated within 120 days of the date of the definitive agreement) and
giving pro forma effect to any such Acquisition, the Payment Condition shall be
satisfied with respect thereto;

provided that, with respect to any Permitted Acquisition proposed to be
consummated after the Initial Supported Borrowing Base Date but prior to the one
year anniversary of the Closing Date, the Company shall demonstrate, in addition
to the requirements set forth above, that (x) the net book value of Eligible
Inventory is greater than the Specified Inventory Threshold as reported in the
most recent Borrowing Base Certificate delivered pursuant to Section 4.01(j) or
5.01, and (y) the amount of cash and Permitted Investments of the Company and
its Subsidiaries exceeds $600,000,000 as of such date of determination, in each
case, on a pro forma basis after giving effect to such Acquisition.

 

39



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (g) of Section 7.01;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances and
restrictions on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not interfere
with the ordinary conduct of business of the Company or any Subsidiary;

(g) Liens in favor of sellers of goods arising under Article 2 of the UCC or
similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

(h) Liens securing obligations in respect of trade letters of credit; provided
that such Liens do not extend to any property other than the goods financed or
paid for with such letters of credit, documents of title in respect thereof and
proceeds thereof;

(i) Liens (i) arising by operation of law under Article 4 of the UCC in
connection with collection of items provided for therein, and (ii) in favor of a
banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits or other funds or
financial assets maintained with a financial institution (including the right of
set-off) and which are within the general parameters customary in the banking
industry or arising pursuant to such banking institution’s general terms and
conditions;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company or any Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Subsidiaries in the ordinary course of business permitted by this Agreement;

 

40



--------------------------------------------------------------------------------

(l) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(m) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any other Loan Party to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Company
and the other Loan Parties or (iii) relating to purchase orders and other
agreements entered into with customers of the Company or any other Loan Party in
the ordinary course of business;

(n) Liens solely on any cash earnest money deposits made by the Company or any
Subsidiary Loan Party in connection with any letter of intent or purchase
agreement permitted hereunder;

(o) Liens arising from precautionary UCC or PPSA filings regarding “true”
operating leases or the consignment of goods to a Loan Party; and

(p) Liens on insurance proceeds incurred in the ordinary course of business in
connection with the financing of insurance premiums;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than pursuant to clauses (h) or (m) above.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 360 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of Canada or the U.S. or any State or province thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

41



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA) (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which any Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; or such other applicable legislation
in effect from time to time in such other jurisdiction in Canada (including the
Civil Code (Quebec)) for purposes of the provisions hereof relating to
perfection, effect of perfection or non-perfection or opposability or priority
of any security interest in personal property or an interest analogous thereto.

“Prime Rate” means (a) except as provided in clause (b), the rate of interest
last quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if
The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and
(b) for the purpose of U.S. Dollar denominated Loans to a Canadian Borrower, the
rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank, N.A., Toronto Branch, as its U.S. “base rate” for U.S. Dollar
denominated commercial loans. Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced or quoted as being
effective.

“Priority Payable Reserve” means reserves for amounts secured by any Liens,
choate or inchoate, which rank or would reasonably be expected to rank pari
passu or in priority to the Administrative Agent’s or any other Secured Parties’
Liens, including, without limitation, in the Permitted Discretion of the
Administrative Agent, certain amounts deducted or withheld and not paid and
remitted when due for source deductions under the ITA or the Employment
Insurance Act, amounts past due and not paid for realty, municipal or similar
taxes and all unfunded wind-up or solvency deficiency amounts under any Canadian
Pension Plan, and all amounts currently or past due and not contributed,
remitted or paid to or under any Canadian Pension Plan (governed by the Pension
Benefits Act (Ontario)) or under the Canada Pension Plan.

“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.21.

 

42



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Relevant Governmental Body” means (i) with respect to a Benchmark Replacement
in respect of Loans denominated in Dollars, the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or, in each case, any successor thereto and (ii) with
respect to a Benchmark Replacement in respect of Loans denominated in Canadian
Dollars, the Bank of Canada, and (iii) for other relevant currencies, the
central bank for the currency in which such Benchmark Replacement is denominated
or any central bank or other supervisor which is responsible for supervising
either (1) such Benchmark Replacement or (2) the administrator of such Benchmark
Replacement or (b) any working group or committee officially endorsed or
convened by (1) the central bank for the currency in which such Benchmark
Replacement is denominated, (2) any central bank or other supervisor that is
responsible for supervising either (A) such Benchmark Replacement or (B) the
administrator of such Benchmark Replacement, (3) a group of those central banks
or other supervisors or (4) the Financial Stability Board or any part thereof.

“Relevant Rate” means (i) with respect to any Eurodollar Borrowing, the LIBO
Rate or (ii) with respect to any CDOR Borrowing, the CDOR Rate.

“Relevant Screen Rate” means (i) with respect to any Eurodollar Borrowing, the
LIBO Screen Rate or (ii) with respect to any CDOR Borrowing, the CDOR Screen
Rate.

 

43



--------------------------------------------------------------------------------

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, subject to Section 2.20, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article VII or the
Commitments terminating or expiring, Lenders having Revolving Exposures and
Unfunded Commitments representing more than 50% of the sum of the Aggregate
Credit Exposure and Unfunded Commitments at such time; and (b) for all purposes
after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, Lenders having Revolving Exposures representing
more than 50% of the sum of the Aggregate Credit Exposure at such time; provided
that, without limiting the restrictions in the definition of Ineligible
Institution, for the purpose of determining the Required Lenders needed for any
waiver, amendment, modification or consent of or under this Agreement or any
other Loan Document, any Lender that is a Borrower or an Affiliate of a Borrower
shall be disregarded.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws and Payment Card Industry Data Security
Standards), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, the Priority Payable Reserve, the Wage Earner
Protection Act Reserve, an Incremental FILO Push-Down Reserve or other reserves
relating to an Incremental FILO Loan, volatility reserves, reserves for rent at
locations leased to any Loan Party and for consignee’s, warehousemen’s and
bailee’s charges, reserves for Inventory shrinkage, reserves for customs charges
and shipping charges related to any Inventory in transit, reserves for Inventory
that is slow moving, out of season, obsolete, unmerchantable, defective, used or
unfit for sale, reserves for Swap Agreement Obligations, reserves for
outstanding gift certificates and gift cards, reserves for liabilities in
connection with frequent shopping programs of the Loan Parties, reserves for
reasonably anticipated changes in the appraised value of Eligible Inventory
between appraisals, reserves for outstanding merchandise credits, reserves for
contingent liabilities of any Loan Party, reserves for amounts withheld or
reserves taken by card issuers or credit card processors, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, un-indemnified
or under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral.

The establishment or increase of any reserve shall be limited to the reserves
set forth in the preceding paragraph and such other reserves against the
Borrowing Base as the Administrative Agent from time to time determines in its
Permitted Discretion as being necessary (i) to reflect items that could
reasonably be expected to adversely affect the value or collectability of
Eligible Inventory or Eligible Credit Card Receivables or (ii) to reflect items
that could reasonably be expected to adversely affect the perfection,
enforceability or priority of the Administrative Agent’s Liens on the
Collateral. The amount of any such reserve or change shall have a reasonable
relationship to the event, condition or other matter that is the basis for such
reserve or such change, and no reserves or changes shall be duplicative of
reserves or changes already accounted for through eligibility criteria
(including advance rates). After the Initial Supported

 

44



--------------------------------------------------------------------------------

Borrowing Base Date, reserves may only be established by the Administrative
Agent, acting in its Permitted Discretion, upon at least three (3) Business
Days’ prior written notice to the Company (which notice shall include a
reasonably detailed description of such reserve being established or modified
and the basis for such reserve or modification); provided that no such notice
shall be required (x) if an Event of Default has occurred or is continuing,
(y) for changes to any reserves resulting solely by virtue of mathematical
calculations of the amount of the reserve in accordance with the methodology of
calculation previously utilized (such as, but not limited to, rent and customer
credit liabilities), or (z) for changes to reserves or establishment of
additional reserves if a Material Adverse Effect has occurred or it would be
reasonably likely that a Material Adverse Effect would occur were such reserve
not changed or established prior to the three (3) Business Day period. During
any such applicable three (3) Business Day period, the Administrative Agent
shall, if requested, discuss any such reserve or change with the Company and the
Company may take such action as may be required so that the event, condition or
matter that is the basis for such reserve or change no longer exists or exists
in a manner that would result in the establishment of a lower reserve or result
in a lesser change, in each case, in a manner and to the extent reasonably
satisfactory to the Administrative Agent; provided that during such three
(3) Business Day period, Borrowings shall not be permitted if, after giving pro
forma effect to the imposition of such proposed reserve, Availability would be
less than zero.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the president, Financial Officer or any of the chief
executive officer, president, any executive vice president, any senior vice
president, chief operating officer or chief legal officer of the Borrower
Representative.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

“Reuters” means, as applicable, Thompson Reuters Corp., Refinitive or any
successor thereto.

“Revaluation Date” means (a) with respect to any Loan denominated in any Agreed
Currency, each of the following: (i) the date of the Borrowing of such Loan and
(ii) each date of a conversion into or continuation of such Loan pursuant to the
terms of this Agreement; (b) with respect to any Letter of Credit denominated in
Canadian Dollars, each of the following: (i) the date on which such Letter of
Credit is issued, (ii) the first Business Day of each calendar month and
(iii) the date of any amendment of such Letter of Credit that has the effect of
increasing the face amount thereof; and (c) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.

“Revolving Commitment” or “Commitment” means, with respect to each Lender, the
amount set forth on the Commitment Schedule opposite such Lender’s name, or in
the Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code) as
provided in Section 9.04(b)(ii)(C) pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable, as such Revolving Commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Lender pursuant to Section 9.04; provided, that at
no time shall the Revolving Exposure of any Lender exceed its Revolving
Commitment. A Lender’s Revolving Commitment shall include the commitment of such
Lender to acquire participations in Protective Advances hereunder.

 

45



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal Dollar Equivalent of such Lender’s Revolving
Loans, its LC Exposure and its Swingline Exposure at such time, plus (b) an
amount equal to its Applicable Percentage of the aggregate principal amount of
Protective Advances outstanding at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba (with respect to U.S. Loan Parties), Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person that constitutes a Canadian Blocked
Person, (c) any Person operating, organized or resident in a Sanctioned Country,
(d) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) through (d), or (e) any Person otherwise the subject
of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, (c) the Government of Canada,
including pursuant to Canadian Economic Sanctions and Export Control Laws or
(d) any other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) (A) Consolidated Secured Indebtedness as of the last day of the most
recently completed fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) less (B) the amount of cash and
Permitted Investments in excess of $500,000,000 that would be stated on the
consolidated balance sheet of the Company and its Subsidiaries as of such date
of determination to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01 ending immediately prior to such date (or, in each case, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)).

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to one or more
Swap Banks; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor.

 

46



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
Swap Bank, to the extent the obligations thereunder constitute Secured
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, and (g) the successors and permitted
assigns of each of the foregoing.

“Security Agreements” means, collectively, (a) the U.S. Security Agreement,
(b) the Canadian Security Agreement, and (c) any other pledge or security
agreement entered into, after the date of this Agreement by any other Loan Party
(as required by this Agreement or any other Loan Document) constituting a
Collateral Document, in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Senior Notes” means the senior unsecured notes in an initial aggregate
principal amount of $1,500,000,000 issued July 17, 2014 and governed by that
certain Indenture and First Supplemental Indenture, each dated July 17, 2014,
between the Company and The Bank of New York Mellon, as the same may be amended,
restated, supplemented, refinanced, replaced, substituted, exchanged, or
otherwise modified from time to time in a manner consistent with the terms of
the Loan Documents.

“Settlement” has the meaning assigned to such term in Section 2.05(c).

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Event of Default” means an Event of Default arising under clause (a),
(b), (h) or (i) of Article VII.

“Specified Indebtedness” means any Subordinated Indebtedness, the Senior Notes
and any Consolidated Total Indebtedness incurred under Section 6.01(i), (j), (k)
or (o), as any such Indebtedness may be amended, restated, supplemented,
extended, refinanced, replaced or otherwise modified from time to time.

“Specified Inventory Threshold” means, $1,419,500,000; provided that on the
effective date of any increase to the Revolving Commitments pursuant to
Section 2.09(b) the Specified Inventory Threshold shall be increased by an
amount such that, after giving effect to such increase, the Specified Inventory
Threshold equals 1.67 multiplied by the Aggregate Revolving Commitments on such
date.

“STA” means the Securities Transfer Act (Ontario) and the regulations
thereunder, as from time to time in effect; or any other similar legislation of
any other province or territory of Canada. “Statements” has the meaning assigned
to such term in Section 2.18(f).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D of the Board. Eurodollar Loans

 

47



--------------------------------------------------------------------------------

shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
of the Board or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supermajority Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposures and unused Revolving Commitments
representing 66 2/3% or more of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments at such time.

“Supply Chain Finance Services” has the meaning assigned to such term in the
definition of Banking Services.

“Supported QFC” has the meaning assigned to it in Section 9.21.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Company and
its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements with a Swap Bank, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction with a
Swap Bank.

“Swap Bank” means any Person who was a Lender or an Affiliate of a Lender on the
Effective Date (with respect to any Swap Agreement with the Company or its
Subsidiaries entered into on or prior to the Effective Date) or at the time it
enters into a Swap Agreement with the Company or its Subsidiaries, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be a Lender or an Affiliate of a Lender.

 

48



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

“Swingline Sublimit” means $50,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Syndication Agent” means each of Bank of Montreal, PNC Bank, National
Association and Wells Fargo Bank, National Association in its capacity as a
syndication agent for the credit facility evidenced by this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(i) (A) Consolidated Total Indebtedness as of the last day of the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) less (B) the amount of cash and Permitted
Investments in excess of $500,000,000 that would be stated on the consolidated
balance sheet of the Company and its Subsidiaries as of such date of
determination to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01 ending immediately prior to such date (or, in each case, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)).

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the CDOR Rate, the ABR or the
Canadian Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

49



--------------------------------------------------------------------------------

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.

“Unadjusted Consolidated EBITDA” means for any period, with respect to the
Company and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum (without duplication and to the extent deducted in
calculating Consolidated Net Income) of Consolidated Net Income (or net loss)
plus (i) interest expense (net of interest income), (ii) income tax expense,
(iii) depreciation expense , (iv) amortization expense and (v) non-cash charges,
expenses or losses, including but not limited to stock-based compensation.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).

“Unfunded Commitment” means, with respect to each Lender, the Revolving
Commitment of such Lender less its Revolving Exposure.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“U.S.” means the United States of America.

“U.S. Borrower” means the Company, BUY BUY BABY, INC., a Delaware corporation,
CHRISTMAS TREE SHOPS, INC., a Massachusetts corporation, Cost Plus, Inc., a
California corporation, Decorist, LLC, a Delaware limited liability company,
Harbor Linen, LLC, a Delaware limited liability company, Harmon Stores, Inc., a
Delaware corporation, T-Y Group, LLC, a Delaware limited liability company, BED
BATH & BEYOND OF CALIFORNIA LIMITED LIABILITY COMPANY, a Delaware limited
liability company, and each other U.S. Subsidiary of the Company that joins this
Agreement as a Borrower in accordance with the terms hereof (in each case other
than the Company, unless removed as a Borrower in accordance with the terms
hereof), and “U.S. Borrowers” means all of them.

“U.S. Collateral Documents” means, collectively, the U.S. Security Agreement and
any other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens in favor of the
Administrative Agent to secure the Secured Obligations, now or hereafter
executed by any U.S. Loan Party or governed by U.S. law and delivered to the
Administrative Agent.

 

50



--------------------------------------------------------------------------------

“U.S. Loan Parties” means, collectively, the U.S. Borrowers and any other U.S.
Subsidiary of the Company who becomes a party to this Agreement pursuant to a
Joinder Agreement or otherwise and their successors and assigns, and the term
“U.S. Loan Party” shall mean any one of them or all of them individually, as the
context may require (in each case other than the Company, unless removed in
accordance with the terms hereof).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Security Agreement” means that certain Security Agreement (including any
and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.21.

“U.S. Subsidiary” means any Subsidiary of the Company that has been formed or is
organized under the laws of the United States of America, any State thereof, or
the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Wage Earner Protection Act Reserve” means, on any date of determination, a
reserve established from time to time by the Administrative Agent in such amount
as the Administrative Agent determines in its Permitted Discretion reflects the
amounts that may become due under the Wage Earner Protection Program Act
(Canada) with respect to the employees of any Loan Party employed in Canada
which would give rise to a Lien with priority under applicable law over the Lien
of the Administrative Agent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”)

 

51



--------------------------------------------------------------------------------

or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

SECTION 1.03. Terms Generally.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply) and all judgments, orders and decrees of
all Governmental Authorities. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

(b) For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document of any Canadian Loan Party)
and for all other purposes pursuant to which the interpretation or construction
of a Loan Document may be subject to the laws of the Province of Quebec or a
court or tribunal exercising jurisdiction in the Province of Quebec,
(i) “personal property” shall be deemed to include “movable property”,
(ii) “real property” shall be deemed to include “immovable property”,
(iii) “tangible property” shall be deemed to include “corporeal property”,
(iv) “intangible property” shall be deemed to include “incorporeal property”,
(v) “security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim” and a “resolutory clause”, (vi) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code of Quebec, (vii) all references to
“perfection” of or “perfected” Liens shall be deemed to include a reference to
an “opposable” or “set up” Liens as against third parties, (viii) any “right of
offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (ix) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (x) an “agent” shall be deemed to include a “mandatory”,
(xi) “construction liens” shall be deemed to include “legal hypothecs”,
(xii) “joint and several” shall be deemed to include “solidary”, (xiii) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”, (xiv) “beneficial ownership” shall be deemed to include “ownership on
behalf of another as mandatory”, (xv) “easement” shall be deemed to include
“servitude”, (xvi) “priority” shall be deemed to include “prior claim”,
(xvii) “survey” shall be deemed to include “certificate of location and plan”,
(xviii) a “land surveyor” shall be deemed to include an “arpenteur-géomètre”;
and (xix) “fee simple

 

52



--------------------------------------------------------------------------------

title” shall be deemed to include “absolute ownership”. The parties hereto
confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment que c’est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en la langue
anglaise seulement.

SECTION 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if after the date hereof there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of such
change in GAAP or in the application thereof (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Financial Accounting Standards
Board Accounting Standards Codification 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

(b) Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
(“FAS 842”), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015, such lease shall not be considered
a capital lease, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

SECTION 1.05. Interest Rates; LIBOR/CDOR Notifications. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector

 

53



--------------------------------------------------------------------------------

industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate or the CDOR Rate is no longer
available or in certain other circumstances as set forth in Section 2.14(c) of
this Agreement, such Section 2.14(c) provides a mechanism for determining an
alternative rate of interest for both Eurodollar Loans and, if applicable, CDOR
Loans. The Administrative Agent will notify the Borrower Representative,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Loans or CDOR Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate, the CDOR Rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.14(c), will be similar to, or produce the same value or
economic equivalence of the LIBO Rate or CDOR Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 1.06. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent any Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or Disposition outside the ordinary course of business permitted
by Section 6.05 during the period of four fiscal quarters of the Borrowers most
recently ended fiscal year, the Fixed Charge Coverage Ratio, the Total Net
Leverage Ratio or Secured Net Leverage Ratio, as applicable, shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to the acquisition or the
Disposition, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
SEC, and as certified by a Financial Officer of such Borrower), as if such
acquisition or such Disposition (and any related incurrence, repayment or
assumption of Indebtedness) had occurred in the first day of such four-quarter
period.

SECTION 1.07. Status of Obligations. The Secured Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally (and not jointly) agrees to make Revolving Loans in
Dollars to the U.S. Borrowers and in Canadian Dollars and Dollars to the
Canadian Borrowers, in any such case, from time to time during the Availability
Period in an aggregate principal amount that will not result (after giving
effect to any application of proceeds of such Borrowing pursuant to
Section 2.10(a)) in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment, (ii) the Aggregate Revolving Exposure exceeding the lesser
of (x) the Aggregate Revolving Commitment and (y) the Borrowing Base, subject to
the Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04, or (iii) the Canadian Revolving
Exposure exceeding the Canadian Sublimit. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

54



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Protective Advance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05, respectively.

(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in Dollars
shall be comprised entirely of ABR Loans or Eurodollar Loans and (ii) each
Revolving Borrowing denominated in Canadian Dollars shall be comprised entirely
of Canadian Prime Rate Loans or CDOR Loans, in each case, as the Borrower
Representative may request in accordance herewith. Each Swingline Loan shall be
an ABR Loan or a Canadian Prime Rate Loan in the case of any Swingline Loan to a
Canadian Borrower. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing or
CDOR Borrowing, such Borrowing or CDOR Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 or Cdn$1,000,000, as applicable, and
not less than $5,000,000 or Cdn$5,000,000, as applicable. At the time that each
ABR Revolving Borrowing or Canadian Prime Rate Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 or
Cdn$1,000,000, as applicable, and not less than $5,000,000 or Cdn$5,000,000, as
applicable; provided that an ABR Revolving Borrowing or a Canadian Prime Rate
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or fax) by delivering a
Borrowing Request signed by a Responsible Officer of the Borrower Representative
or through Electronic System (or if an Extenuating Circumstance shall exist, by
telephone) not later than (a) in the case of a Eurodollar Borrowing or a CDOR
Borrowing, 12:00 noon New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing or
Canadian Prime Rate Borrowing, not later than 11:00 a.m. New York City time, on
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing or a Canadian Prime Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m. New York City time, on the date of such proposed
Borrowing. Each such Borrowing Request shall be irrevocable and each such
telephonic Borrowing Request, if permitted, shall be confirmed immediately upon
the cessation of the Extenuating Circumstance by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Borrower Representative. Each such written (or if
permitted, telephonic) Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

55



--------------------------------------------------------------------------------

(i) the name of the applicable Borrower(s);

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) the Agreed Currency for such Borrowing, and whether such Borrowing is to be
an ABR Borrowing or a Eurodollar Borrowing, in the case of a Borrowing by a
Borrower, or a CDOR Borrowing or a Canadian Prime Rate Borrowing, in the case of
a Borrowing by a Canadian Borrower; and

(v) in the case of a Eurodollar Borrowing or a CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing or a Canadian Prime Rate
Borrowing, as applicable. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing or CDOR Revolving Borrowing, then the
applicable Borrower(s) shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate Dollar Equivalent of Protective Advances
outstanding at any time shall not at any time exceed 10% of the Aggregate
Revolving Commitment; provided further that, (x) the Aggregate Revolving
Exposure after giving effect to the Protective Advances being made shall not
exceed the Aggregate Revolving Commitment and (y) the Canadian Revolving
Exposure shall not exceed the Canadian Sublimit. Protective Advances may be made
even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Borrowers shall be required to repay (or, subject to the
satisfaction of the conditions precedent set forth in Section 4.02, refinance
with the proceeds of a Borrowing) each Protective Advance within forty-five days
after such Protective Advance is made. The Protective Advances shall be secured
by the Liens in favor of the Administrative Agent in and to the Collateral and
shall constitute Obligations hereunder and Secured Obligations. All Protective
Advances shall be ABR Borrowings or Canadian Prime Rate Borrowings. The making
of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time the conditions precedent set forth in Section 4.02 have
been satisfied (including with respect to Availability), the Administrative
Agent may request the Revolving Lenders to make a Revolving Loan to repay a
Protective Advance. At any other

 

56



--------------------------------------------------------------------------------

time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05. Swingline Loans.

(a) The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests an ABR
Borrowing or a Canadian Prime Rate Borrowing, the Swingline Lender may elect in
its discretion to have the terms of this Section 2.05(a) apply to such Borrowing
Request by advancing, on behalf of the Revolving Lenders and in the amount
requested, same day funds to the applicable Borrowers, on the date of the
applicable Borrowing to the Funding Account(s) (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans and Canadian Prime Rate Loans funded by the Revolving Lenders,
except that all payments thereon shall be payable to the Swingline Lender solely
for its own account. In addition, the Borrowers hereby authorize the Swingline
Lender to, and the Swingline Lender may, subject to the terms and conditions set
forth herein (but without any further written notice required), not later than
2:00 p.m., New York City time, on each Business Day, make available to the
Borrowers by means of a credit to the Funding Account(s), the proceeds of a
Swingline Loan to the extent necessary to pay items to be drawn on any
Controlled Disbursement Account that Business Day; provided that, if on any
Business Day there is insufficient borrowing capacity to permit the Swingline
Lender to make available to the Borrowers a Swingline Loan in the amount
necessary to pay all items to be so drawn on any such Controlled Disbursement
Account on such Business Day, then the Borrowers shall be deemed to have
requested an ABR Borrowing or a Canadian Prime Rate Borrowing, as applicable,
pursuant to Section 2.03 in the amount of such deficiency to be made on such
Business Day. The Swingline Lender shall not make any Swingline Loan if after
giving effect to such Swingline Loan, in an aggregate principal amount at any
time outstanding that will result in (i) the aggregate principal Dollar
Equivalent of outstanding Swingline Loans exceeding the Swingline Sublimit,
(ii) the Swingline Lender’s Revolving Exposure exceeding its Revolving
Commitment, (iii) the Aggregate Revolving Exposure exceeding the lesser of the
Aggregate Revolving Commitment and the Borrowing Base or (iv) the Canadian
Revolving Exposure exceeding the Canadian Sublimit. All Swingline Loans shall be
ABR Borrowings or Canadian Prime Rate Borrowings; provided that, Swingline Loans
consisting of Canadian Prime Rate Borrowings may only be made to a Canadian
Borrower.

(b) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default and regardless of whether a Settlement has been requested with
respect to such Swingline Loan), each Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation in such Swingline Loan in proportion to its
Applicable Percentage of the Revolving Commitment. The Swingline Lender may, at
any time, require the Revolving Lenders to fund their participations. From and
after the date, if any, on which any Revolving Lender is required to fund its

 

57



--------------------------------------------------------------------------------

participation in any Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Swingline
Loan.

(c) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying the
Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 1:00 p.m. New York City time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m., New York City
time, on such Settlement Date. Settlements may occur during the existence of a
Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Revolving Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover from such Lender on demand such
amount, together with interest thereon, as specified in Section 2.07.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower denominated in Dollars or Canadian Dollars as the applicant thereof for
the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control. Notwithstanding anything herein to the contrary,
the Issuing Bank shall have no obligation hereunder to issue, and shall not
issue, any Letter of Credit (i) the proceeds of which would be made available to
any Person (A) to fund any activity or business of or with any Sanctioned
Person, or in any Sanctioned Country or (B) in any manner that would result in a
violation of any Sanctions by any party to this Agreement, (ii) if any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Requirement of Law relating to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it, or (iii) if
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented. The Existing Letters of Credit
shall be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents.

 

58



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit through Electronic System) to the
Issuing Bank and the Administrative Agent (reasonably in advance of, but in any
event no less than three (3) Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section 2.06), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. In addition, as a condition to any such Letter of Credit
issuance, the applicable Borrower shall have entered into a continuing agreement
(or other letter of credit agreement) for the issuance of letters of credit
and/or shall submit a letter of credit application in each case, as required by
the Issuing Bank and using such Issuing Bank’s standard form (each, a “Letter of
Credit Agreement”). A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed $150,000,000, (ii) no Revolving Lender’s
Revolving Exposure shall exceed its Revolving Commitment, (iii) the Aggregate
Revolving Exposure shall not exceed the lesser of the Aggregate Revolving
Commitment and the Borrowing Base and (iv) the Canadian Revolving Exposure shall
not exceed the Canadian Sublimit. Notwithstanding the foregoing or anything to
the contrary contained herein, no Issuing Bank shall be obligated to issue or
modify any Letter of Credit if, immediately after giving effect thereto, the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower Representative
may from time to time request that an Issuing Bank issue Letters of Credit in
excess of its individual Issuing Bank Sublimit in effect at the time of such
request, and each Issuing Bank agrees to consider any such request in good
faith. Any Letter of Credit so issued by an Issuing Bank in excess of its
individual Issuing Bank Sublimit then in effect shall nonetheless constitute a
Letter of Credit for all purposes of this Agreement, and shall not affect the
Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations on
the aggregate LC Exposure set forth in clause (i) of this Section 2.06(b).

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that, if any
Letter of Credit is cash collateralized (or otherwise supported in a manner
acceptable to the applicable Issuing Bank) in an amount equal to 102.5% (or 105%
in the case of Letters of Credit denominated in Canadian Dollars) of the face
amount of such Letter of Credit prior to the Maturity Date as and when required
by such Issuing Bank such Letter of Credit may expire after the Maturity Date
(subject to the immediately preceding clause (i)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed

 

59



--------------------------------------------------------------------------------

by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement (in
the currency of such Letter of Credit or, if the Issuing Bank shall so elect, in
Dollars equal to the Dollar Equivalent of such LC Disbursement) not later than
1:00 p.m., New York City time, on the Business Day immediately following the day
that the Borrower Representative receives such notice; provided that, if such LC
Disbursement is greater than or equal to the Dollar Equivalent of $1,000,000 the
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing or a Canadian Prime Rate Borrowing (in the case of any
LC Disbursement denominated in Canadian Dollars), or Swingline Loan in the
applicable Agreed Currency or a Dollar Equivalent and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Canadian Prime Rate
Borrowing, as applicable, or Swingline Loan. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans, Canadian Prime Rate Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein or herein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder. None of the Administrative
Agent, the Revolving Lenders, the Issuing Bank or any of their respective
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in

 

60



--------------------------------------------------------------------------------

transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by fax
or through Electronic Systems) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans or Canadian Prime Rate
Revolving Loans, as applicable, and such interest shall be payable on the date
when such reimbursement is due; provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement and Resignation of an Issuing Bank. (i) The Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (A) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (B) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

61



--------------------------------------------------------------------------------

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower Representative and the
Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with clause (i) of Section 2.06(i) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 102.5% (or 105% in the case of Letters of Credit denominated in
Canadian Dollars) of the Dollar Equivalent amount of the LC Exposure as of such
date plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. Such Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Sections 2.10(b), 2.11(b) or 2.20. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three
(3) Business Days after all such Events of Defaults have been cured or waived as
confirmed in writing by the Administrative Agent. If the Borrowers are required
to provide an amount of cash collateral hereunder under Section 2.22, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers as requested by the Borrowers so long as LC Exposure of the applicable
Defaulting Lender has been fully reallocated or eliminated.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank (other than the Administrative Agent
acting in such capacity) shall, in addition to its notification obligations set
forth elsewhere in this Section, report in writing to the Administrative Agent
(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancelations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which any Borrower fails to reimburse an LC Disbursement

 

62



--------------------------------------------------------------------------------

required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement, and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(m) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrowers (i) shall
reimburse, indemnify and compensate the Issuing Bank hereunder for such Letter
of Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of a Borrower and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Borrowers, and that each Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage; provided that, and Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower Representative by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to the Funding Account; provided
that ABR Revolving Loans and or Canadian Prime Rate Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers each severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Bank of Canada overnight rate in the case of Loans denominated in Canadian
Dollars) and (ii) in the case of the Borrowers, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing,
provided, that any interest received from a Borrower by the Administrative Agent
during the period beginning when Administrative Agent funded the Borrowing until
such Lender pays such amount shall be solely for the account of the
Administrative Agent.

 

63



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing or CDOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower Representative may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing or CDOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings or Protective Advances,
which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election either in writing
(delivered by hand or fax) by delivering an Interest Election Request signed by
a Responsible Officer of the Borrower Representative or through Electronic
System if arrangements for doing so have been approved by the Administrative
Agent (or if an Extenuating Circumstance shall exist, by telephone) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable and each such telephonic Interest Election Request, if
permitted, shall be confirmed immediately upon the cessation of the Extenuating
Circumstance by hand delivery, Electronic System or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Responsible Officer of the Borrower
Representative.

(c) Each written (or if permitted, telephonic) Interest Election Request
(including requests submitted through Electronic System) shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Agreed Currency of such Borrowing and whether the resulting Borrowing
is to be an ABR Borrowing or a Eurodollar Borrowing, in the case of a Borrowing
by a Borrower, or a CDOR Borrowing or a Canadian Prime Rate Borrowing, in the
case of a Borrowing by a Canadian Borrower; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

64



--------------------------------------------------------------------------------

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing or a CDOR Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing or a Canadian Prime Rate Borrowing,
respectively. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing or CDOR Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing, and each CDOR Borrowing shall be converted into a Canadian Prime Rate
Borrowing, at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments; Expansion Option.

(a) Termination and Reduction of Commitments.

(i) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.

(ii) The Borrowers may at any time terminate the Revolving Commitments upon the
Payment in Full of the Secured Obligations.

(iii) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (A) each reduction of the Revolving Commitments shall be in a
Dollar Equivalent that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (B) the Borrowers shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the Aggregate Revolving
Exposure would exceed the lesser of the Aggregate Revolving Commitment and the
Borrowing Base.

(iv) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph
(a)(ii) or (a)(iii) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

(b) Expansion of Commitments.

(i) After the Initial Borrowing Base Date, the Borrower Representative may from
time to time elect to increase the Revolving Commitments or enter into
first-in-last-out term loans or revolving loans (each an “Incremental FILO
Loan”) so long as no other “first-in, last-out” facility under this Agreement
may then be in effect, in each case in minimum increments of $5,000,000 so long
as, after giving effect thereto, the aggregate Dollar Equivalent of such
increases and all such Incremental FILO Loans (in the case of first-in-last-out
revolving loans, taking into account the

 

65



--------------------------------------------------------------------------------

full amount of the commitments to make such loans) does not exceed $375,000,000.
The Borrower Representative may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment, or to participate in such Incremental FILO Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Revolving
Commitments, or to participate in such Incremental FILO Loans, or provide new
Revolving Commitments, as the case may be; provided that (A) each Augmenting
Lender shall be subject to the approval of the Borrower Representative, the
Administrative Agent and, in the case of any increase in the Revolving
Commitments, each Issuing Bank and the Swingline Lender (not to be unreasonably
withheld, delayed or conditioned in the case of the Administrative Agent, each
Issuing Bank and the Swingline Lender), (B) with respect to any increase in the
Revolving Commitments, (1) in the case of an Increasing Lender, the Borrower
Representative and such Increasing Lender execute an agreement substantially in
the form of Exhibit B-1 hereto, and (2) in the case of an Augmenting Lender, the
Borrower Representative and such Augmenting Lender execute an agreement
substantially in the form of Exhibit B-2 hereto and (C) with respect to any
Incremental FILO Loans, an Incremental FILO Amendment shall be executed and
delivered by the parties thereto. No consent of any Lender (other than the
Lenders participating in the increase or any Incremental FILO Loan) shall be
required for any increase in Revolving Commitments or Incremental FILO Loan
pursuant to this Section 2.09(b).

(ii) Increases and new Revolving Commitments and Incremental FILO Loans created
pursuant to this Section 2.09(b) shall become effective on the date agreed by
the Borrower Representative, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Commitments (or in the Revolving Commitment of any Lender) or tranche
of Incremental FILO Loans shall become effective under this paragraph unless:

(A) on the proposed date of the effectiveness of such increase or Incremental
FILO Loans, the conditions set forth in Section 4.02 shall be satisfied or
waived by the Required Lenders and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower Representative; and

(B) any other documentary conditions precedent agreed among the Borrower
Representative, the Administrative Agent, the Increasing Lenders and Augmenting
Lenders, as applicable, have been satisfied or waived.

(iii) On the effective date of any increase in the Revolving Commitments being
made, (A) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the then outstanding Revolving Loans of all the Lenders
to equal its Applicable Percentage of such outstanding Revolving Loans, and
(B) the Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Revolving Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower
Representative, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (B) of the immediately preceding sentence shall
be accompanied by payment of all accrued interest on the amount prepaid and
that, in respect of each Eurodollar Loan, shall be

 

66



--------------------------------------------------------------------------------

subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods unless waived by the applicable Increasing Lenders and
Augmenting Lenders.

(iv) The Incremental FILO Loans (a) shall rank junior in right of payment to the
Obligations in respect of the Revolving Commitments, including (without
limitation) pursuant to Section 2.10(b) and 2.18(b) (but may be paid prior to
Banking Services and Swap Obligations), (b) shall only be voluntarily prepaid
(and, if applicable, commitments therefor reduced) if Payment Conditions
applicable to prepayments of Indebtedness and Restricted Payments and other
conditions reasonably acceptable to the Administrative Agent are satisfied, and
(c) shall not mature or require any mandatory prepayment (other than with
proceeds of real property collateral, if any, that is not securing the Revolving
Loans) earlier than the Maturity Date (but, in the case of a term loan, may have
customary amortization payments acceptable to the Administrative Agent), (d)
shall not be guaranteed or otherwise supported by any Person that is not a Loan
Party, (e) except for real property, shall not be secured by collateral that
does not constitute Collateral securing the other Secured Obligations (which
Liens may be (x) pari passu with the Liens securing the Obligations in respect
of the Revolving Commitments, subject to clause (iv)(a) above and intercreditor
terms satisfactory to the Administrative Agent, or (y) be secured by Liens on
the Collateral on a junior basis with the Liens securing the Obligations in
respect of the Revolving Commitments, subject to intercreditor terms
satisfactory to the Administrative Agent), (f) shall be subject to a borrowing
base limiting the maximum principal amount thereof, which borrowing base shall
only include asset categories that are also included in the Borrowing Base at
such time; it being understood that the advance rates applicable to any
Incremental FILO Loans shall be reasonably satisfactory to the Administrative
Agent but in no event shall the advance rates against Inventory and Credit Card
Receivables, when taken together with the advance rates against Inventory and
Credit Card Receivables, respectively, in the Borrowing Base for Revolving
Loans, exceed 105%, and (g) shall be treated no more favorably than the
Revolving Loans (other than with respect to provisions that are applicable to
term loans and not customarily applicable to asset based revolving loans, and
other provisions customary for a first-in-last-out loan); provided that (i) the
terms and conditions applicable to any tranche of Incremental FILO Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date, (ii) the Incremental FILO Loans may
be subject to different or additional voting and assignment provisions to the
extent that they apply solely to matters involving the Incremental FILO Loans
that do not impact the Revolving Loans or Revolving Lenders (provided that
assignment of Incremental FILO Loans shall be subject to the consent of the
Administrative Agent), and (iii) the Incremental FILO Loans may have pricing and
other economic terms that are different from the Revolving Loans. Incremental
FILO Loans shall be made hereunder pursuant to an amendment or restatement (an
“Incremental FILO Amendment”) of this Agreement and, as appropriate, the other
Loan Documents, executed by the Borrowers, each Increasing Lender participating
in such tranche, each Augmenting Lender participating in such tranche, if any,
and the Administrative Agent. The Incremental FILO Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.09(b), including any changes necessary to implement any Incremental
FILO Loans, to establish a Borrowing Base applicable to the Incremental FILO
Loans, to reflect any applicable Incremental FILO Push-Down Reserve, to reflect
the addition of any new Collateral and to include appropriately the Lenders
holding any Incremental FILO Loans in any determination of the Required Lenders
and Lenders, in each case subject to the limitations described in this
Section 2.09(b). After the effective date of any Revolving Commitment increase
or addition of Incremental FILO Loans, the Administrative Agent shall, and is
hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or

 

67



--------------------------------------------------------------------------------

addition and shall distribute such revised Commitment Schedule to each of the
Lenders and the Borrower Representative, whereupon such revised Commitment
Schedule shall replace the old Commitment Schedule and become part of this
Agreement.

(v) Nothing contained in this Section 2.09(b) shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment or Incremental FILO Loans hereunder, or provide Incremental FILO
Loans, at any time. In connection with any increase of the Revolving Commitments
pursuant to this Section 2.09(b), any Augmenting Lender becoming a party hereto
shall (A) execute such documents and agreements as the Administrative Agent may
reasonably request and (B) in the case of any Augmenting Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Administrative Agent the then unpaid amount
of each Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent.

(b) At all times during a Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to any Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available), first to
prepay any Protective Advances that may be outstanding and second to prepay the
Revolving Loans (including Swingline Loans) (without any reduction of
Commitments) and to cash collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon

 

68



--------------------------------------------------------------------------------

shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form.

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.

(b) In the event and on such occasion that (i) the Aggregate Revolving Exposure
exceeds the lesser of (x) the Aggregate Revolving Commitment and (y) the
Borrowing Base, (ii) the Canadian Revolving Exposure exceeds the Canadian
Sublimit, or (iii) (x) the aggregate amount of unrestricted cash, cash
equivalents, marketable securities, treasury bonds and bills, certificates of
deposit, investments in money market funds, and commercial paper, in each case,
held or owned by (either directly or indirectly), credited to the account of, or
otherwise of a type required to be reflected as an asset on the balance sheet of
the Company and its consolidated Subsidiaries exceeds $100,000,000 and (y) the
aggregate principal amount of all Loans (other than Incremental FILO Loans)
exceeds $600,000,000, then the Borrowers shall immediately, or in the case of
clause (iii) above within one Business Day, prepay first any Protective Advances
that may be outstanding and second the Revolving Loans, LC Exposure and/or
Swingline Loans or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
amount equal to such excess.

(c) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax) or through Electronic System of any prepayment hereunder not
later than 12:00 noon New York City time (A) in the case of prepayment of a
Eurodollar Borrowing or CDOR Borrowing, three (3) Business Days before the date
of prepayment, or (B) in the case of prepayment of an ABR Borrowing, or Canadian
Prime Rate Borrowing on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09(a), then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09(a). Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first Business Day of
each January, April, July and October and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of this Section 2.12(a), Available
Revolving Commitment of each Lender shall be calculated based on the Swingline
Exposure of such Lender calculated assuming that all of the Lenders have funded
their participations in all Swingline Loans outstanding at such time. For the
purposes of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent is the stated
rate multiplied by the

 

69



--------------------------------------------------------------------------------

actual number of days in the year (365 or 366, as applicable) and divided by the
number of days in the shorter period (360 days, in the example).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans and CDOR
Revolving Loans on the average daily Dollar Equivalent of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily Dollar Equivalent of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable on the first
Business Day of each January, April, July and October following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
twenty (20) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising ABR Borrowings (including
Swingline Loans) and each Protective Advance shall bear interest at the ABR plus
the Applicable Rate. The Loans comprising Canadian Prime Rate Borrowings shall
bear interest at the Canadian Prime Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. The Loans comprising each CDOR Rate Borrowing shall bear
interest at the CDOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) [Reserved].

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise

 

70



--------------------------------------------------------------------------------

applicable to such Loan as provided in the preceding paragraphs of this Section,
(ii) in the case of any other amount due in Dollars, 2% plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section and (iii) in the case
of any other amount due in Canadian Dollars, 2% plus the rate applicable to
Canadian Prime Rate Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan (for ABR Loans and Canadian Prime Rate Loans,
accrued through the last day of the prior calendar month) shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or Canadian Prime
Rate Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan or CDOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to (i) the Alternate Base Rate and
the Canadian Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and (ii) the CDOR Rate shall be computed on the basis
of a year of 365 days, and in each case shall be payable for the actual number
of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, Canadian Prime
Rate or CDOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest; Illegality.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing or CDOR Borrowing (and no Benchmark Transition Event has occurred):

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or CDOR Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate or CDOR Screen Rate is not available or published
on a current basis) for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or CDOR Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing or CDOR Borrowing shall
be ineffective and any such Eurodollar Borrowing or CDOR Borrowing shall be
repaid or converted into an ABR Borrowing or Canadian Prime Rate Borrowing,
respectively, on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing or
CDOR Borrowing, such Borrowing shall be made as an ABR Borrowing or Canadian
Prime Rate Borrowing, respectively.

 

71



--------------------------------------------------------------------------------

(b) If no Benchmark Transition Event has occurred and any Lender determines that
any Requirement of Law has made it unlawful, or if any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable lending
office to make, maintain, fund or continue any Eurodollar Borrowing or CDOR
Borrowing, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower Representative through the Administrative Agent, any obligations
of such Lender to make, maintain, fund or continue Eurodollar Loans or CDOR
Loans, or to convert ABR Borrowings to Eurodollar Borrowings or Canadian Prime
Rate Borrowings to CDOR Borrowings, will be suspended until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers will upon demand from such Lender (with a copy to the
Administrative Agent), either convert or prepay all Eurodollar Borrowings of
such Lender to ABR Borrowings or all CDOR Borrowings of such Lender to Canadian
Prime Rate Borrowings, as applicable, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings or CDOR Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
conversion or prepayment, the Borrowers will also pay accrued interest on the
amount so converted or prepaid.

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the Relevant Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Company, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate in respect of any Loan denominated in Dollars or CORRA in respect of any
Loan denominated in Canadian Dollars, the Lenders shall be entitled to object
only to the Benchmark Replacement Adjustment contained therein. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of any Relevant Rate with a Benchmark Replacement will
occur prior to the applicable Benchmark Transition Start Date.

(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(e) The Administrative Agent will promptly notify the Company and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.

 

72



--------------------------------------------------------------------------------

(f) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing or CDOR Borrowing, as the case may be, in such Agreed
Currency shall be ineffective, (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing, and (iii) if any Borrowing Request requests a CDOR Borrowing, then
such request shall be made as a Canadian Prime Rate Borrowing. Furthermore, if
any Eurodollar Loan or CDOR Loan is outstanding on the date of the Company’s
receipt of notice of the commencement of a Benchmark Unavailability Period with
respect to a Relevant Rate applicable to such Eurodollar Loan or CDOR Loan, then
(i) in the case of a Eurodollar Loan, then on the last day of the Interest
Period applicable to such Loan (or the next succeeding Business Day if such day
is not a Business Day), such Loan shall be converted by the Administrative Agent
to, and shall constitute, an ABR Loan on such day or (ii) in the case of a CDOR
Loan, then on the last day of the Interest Period applicable to such Loan (or
the next succeeding Business Day if such day is not a Business Day), such Loan
shall be converted by the Administrative Agent to, and shall constitute, a
Canadian Prime Rate Loan on such day.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender

 

73



--------------------------------------------------------------------------------

or the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within twenty (20) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11, but subject to the
terms of Section 2.09(b)(iii)), (b) the conversion of any Eurodollar Loan or
CDOR Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan or
CDOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(a)(iv) and
is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan or CDOR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.19 or 9.02(d), then, in any such event, the Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan or CDOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO
Rate or CDOR Rate, as applicable, that would have been applicable to such
Eurodollar Loan or CDOR Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurodollar Loan or CDOR Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market (in the case of a Eurodollar Loan) or for
Canadian Dollar deposits of a comparable amount and period form other banks in
the Canadian interbank market (in the case of a CDOR Loan). A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within
twenty (20) days after receipt thereof.

SECTION 2.17. Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted

 

74



--------------------------------------------------------------------------------

or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding

 

75



--------------------------------------------------------------------------------

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance

 

76



--------------------------------------------------------------------------------

Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

77



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the Payment in Full of the Secured Obligations).

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Setoffs.
(a) The Borrowers shall make each payment or prepayment required to be made by
them hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 3:00 p.m., New York City time, on the date when due or the
date fixed for any prepayment hereunder, in immediately available funds, without
setoff, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Floor L2, Chicago, Illinois , except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Unless otherwise provided for herein, if any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Borrowing in Canadian Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the extension of
credit was made (the “Original Currency”) no longer exists, or any Borrower is
not able to make payment to the Administrative Agent for the account of the
Lenders in such Original Currency, or the terms of this Agreement require the
conversion of such extension of credit into Dollars, then all payments to be
made by a Loan Party hereunder in such currency shall, to the fullest extent
permitted by law, instead be made when due in Dollars in an amount equal to the
Dollar Equivalent (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations or conversion,
and each Borrower agrees to indemnify and hold harmless the Swingline Lender,
the Issuing Bank, the Administrative Agent and the Lenders from and against any
loss resulting from any extension of credit made to or for the benefit of such
Borrower denominated in Canadian Dollars that is not repaid to the Swingline
Lender, the Issuing Bank, the Administrative Agent or the Lenders, as the case
may be, in the Original Currency.

(b) All payments and any proceeds of Collateral received by the Administrative
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrowers), (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11) or (C) amounts to be applied from a Collection
Account during a Cash Dominion Period (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent and the Issuing Bank from
the Borrowers (other than in connection

 

78



--------------------------------------------------------------------------------

with Banking Services Obligations or Swap Agreement Obligations), second, to pay
any fees, indemnities, or expense reimbursements then due to the Lenders (other
than Incremental FILO Lenders) from the Borrowers (other than in connection with
Banking Services Obligations or Swap Agreement Obligations), third, to pay
interest due in respect of the Protective Advances, fourth, to pay the principal
of the Protective Advances, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances or Incremental FILO Loans) ratably,
sixth, to prepay principal on the Loans (other than the Protective Advances or
Incremental FILO Loans) and unreimbursed LC Disbursements, ratably, seventh, to
pay an amount to the Administrative Agent equal to 102.5% of the aggregate LC
Exposure (or 105% with respect to LC Exposure denominated in Canadian Dollars),
to be held as cash collateral for such Obligations, eighth, to payment of any
amounts owing in respect of Banking Services Obligations (other than Supply
Chain Finance Services) and Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.22 and to the extent not paid pursuant to clause sixth above, ninth,
to payment of any amounts owing in respect of Supply Chain Finance Services) up
to and including the amount most recently provided to the Administrative Agent
pursuant to Section 2.22, and tenth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrowers (it
being understood and agreed that the foregoing may be modified after clause
seventh pursuant to an Incremental FILO Amendment or otherwise in accordance
with Section 9.02 to reflect amounts owing to Incremental FILO Lenders).
Notwithstanding the foregoing amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan or CDOR Loan, except (a) on the expiration date of the
Interest Period applicable thereto or (b) in the event, and only to the extent,
that there are no outstanding ABR Loans or Canadian Prime Rate Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans, but such
a Borrowing may only constitute a Protective Advance if it is to reimburse
costs, fees and expenses as described in Section 9.03) and that all such
Borrowings shall be deemed to have been requested pursuant to Section 2.03, 2.04
or 2.05, as applicable, and (ii) the Administrative Agent to charge any deposit
account of any Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender in the same Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders in the same Class to the extent necessary
so that the benefit of all such payments shall be shared by all such

 

79



--------------------------------------------------------------------------------

Lenders in the same Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Bank pursuant to the terms hereof or any other Loan
Document (including any date that is fixed for prepayment by notice from the
Borrower Representative to the Administrative Agent pursuant to
Section 2.11(c)), notice from the Borrower Representative that the Borrowers
will not make such payment or prepayment, the Administrative Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Bank of Canada
overnight rate in the case of Loans denominated in Canadian Dollars).

(f) The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Statement on or
before the due date indicated on such Statement (which date shall not be earlier
than the relevant due date for the payment of such Secured Obligations under the
terms of the Credit Agreement), the Borrowers shall not be in default of payment
with respect to the billing period indicated on such Statement; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the total amount actually due at that time (including but not
limited to any past due amounts) shall not constitute a waiver of the
Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense

 

80



--------------------------------------------------------------------------------

and would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. Each party hereto agrees that (x) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower Representative, the Administrative Agent and the assignee (or, to
the extent applicable, an agreement incorporating an Assignment and Assumption
by reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and such parties are participants), and (y) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower Representative may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this

 

81



--------------------------------------------------------------------------------

Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower Representative, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Bank’s future LC Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with this Section; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto;

(c) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Supermajority Revolving Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02) or under any other Loan Document; provided, that, except as
otherwise provided in Section 9.02, this clause (c) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(d) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure to
exceed its Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

82



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(d), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(d)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall

 

83



--------------------------------------------------------------------------------

be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.21 shall survive the
termination of this Agreement.

SECTION 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof (other than the Administrative Agent acting in such capacity) providing
Banking Services for, or having Swap Agreements with, the Company or any of its
Subsidiaries shall deliver to the Administrative Agent, promptly after entering
into such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of the Company or such Subsidiary to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent). In addition, each such
Lender or Affiliate thereof (or any Swap Bank that is no longer a Lender or
Affiliate thereof) shall deliver to the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations and
Swap Agreement Obligations. The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b).

SECTION 2.23. Determination of Dollar Equivalent. The Dollar Equivalent of all
Loans, Borrowings, Letters of Credit and LC Exposure, as applicable, denominated
in Canadian Dollars hereunder shall be determined on each Revaluation Date.

SECTION 2.24. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Loan Party hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of a Loan Party in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Loan Parties agree, jointly and severally, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the applicable Loan Party.

SECTION 2.25. Designation and Removal of Borrowers.

(a) The Company may at any time and from time to time designate any U.S.
Subsidiary or Canadian Subsidiary as a Borrower by delivery to the
Administrative Agent of a Joinder Agreement executed by such Subsidiary and the
Company and the satisfaction of the other conditions precedent set forth in
Section 4.03, and upon such delivery and satisfaction such Subsidiary shall for
all purposes of this Agreement be a Borrower and a party to this Agreement.

 

84



--------------------------------------------------------------------------------

(b) Any Borrower other than the Company (a “Subsidiary Borrower”) may be removed
as a Borrower at the election of the Company, and such Subsidiary Borrower shall
cease to be a Borrower hereunder at such time as the Company gives notice to the
Administrative Agent of its intention to terminate such Subsidiary Borrower as a
Borrower; provided that any such termination shall not be effective (other than
to terminate such Subsidiary Borrower’s right to make further Borrowings or,
except to the extent such Subsidiary Borrower remains a Loan Party after such
termination, to obtain Letters of Credit) and such Subsidiary Borrower shall
remain a Borrowing Subsidiary until such time as all Loans to such Borrowing
Subsidiary and accrued interest thereon and all other amounts then due from such
Borrowing Subsidiary have been paid in full and, unless such Subsidiary Borrower
shall remain a Loan Party after such termination, no Letter of Credit issued for
the account of such Borrowing Subsidiary shall be outstanding. Nothing herein
shall limit the Company’s or its Subsidiaries’ obligation to comply with the
terms of this Agreement in connection with any Disposition (including any
Investment or Restricted Payment), whether to a third-party or an Affiliate, or
other transaction relating to the removal or reclassification of such Subsidiary
Borrower.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. Each Loan Document to which each Loan Party
is a party has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture (including the indenture
governing the Senior Notes), or other material agreement or instrument binding
upon any Loan Party or any Subsidiary or the assets of any Loan Party or any
Subsidiary, or give rise to a right thereunder to require any payment to be made
by any Loan Party or any Subsidiary, and (d) will not result in the creation or
imposition of, or the requirement to create, any Lien on any asset of any Loan
Party or any Subsidiary (including Liens securing the Senior Notes), except
Liens created pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended February 29, 2020, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the

 

85



--------------------------------------------------------------------------------

financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since March 23, 2020.

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned by or
leased to any Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists (after giving effect
to any applicable notice requirement or grace period) except to the extent any
such failure of such leases to be in full force and effect, or any default,
could not reasonably be expected, either individually or in the aggregate, to
result in a Material Adverse Effect. Each of the Loan Parties and each of its
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all of its real and personal property, except to the extent not reasonably
expected to result in a Material Adverse Effect, free of all Liens other than
those permitted by Section 6.02.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
Material Intellectual Property necessary to conduct its business as currently
conducted, and, to the knowledge of each Loan Party, the use thereof by each
Loan Party and each Subsidiary does not infringe in any material respect upon
the intellectual property rights of any other Person.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened in writing
against or affecting any Loan Party or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with the terms and conditions
of any permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of the Borrowers, become subject to any Environmental
Liability or (iii) has received written notice of any claim with respect to any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures (including the Senior Notes), agreements and
other instruments binding upon it or its property, except where the failure to
be in compliance could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08. Investment Company Status. No Loan Party or any Subsidiary is
required to register as an “investment company” as defined in the Investment
Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to file such Tax returns or reports, or to pay such Taxes, could not reasonably
be expected to result in a Material Adverse Effect. No Loan Party nor any
Subsidiary, has applied for, claimed or received a refund of tax under the ITA
(or an amount deemed for purposes of the ITA to be an overpayment of tax) to
which it was not entitled pursuant to applicable law.

 

86



--------------------------------------------------------------------------------

SECTION 3.10. ERISA; Labor Matters; Canadian Pension Plans and Canadian
Benefits.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) there are no strikes,
lockouts, slowdowns or any other labor disputes against Company or any
Subsidiary pending or, to the knowledge of Company, threatened, (ii) the hours
worked by and payments made to employees of (A) the U.S. Loan Parties have not
been in violation of the Fair Labor Standards Act of 1938, (B) the Canadian Loan
Parties have not been in violation of the Employee Standards Act (Ontario) and
(C) the Loan Parties have not been in violation of any other applicable federal,
state, provincial, territorial, local or foreign law dealing with such matters
(in each case, to the extent applicable) and (iii) all payments due from any
Loan Party on account of employee wages and employee health and welfare
insurance, have been paid or accrued as a liability on the books of Company or
such Loan Party to the extent required by GAAP or other applicable accounting
standards.

(c) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, as of the Effective Date, the
Canadian Pension Plans are duly registered under the ITA and all other
applicable laws which require registration. Except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (i) each Loan Party has complied with and performed all of its
obligations under and in respect of the Canadian Pension Plans and Canadian
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations), (ii) all employer and employee payments, contributions or premiums
to be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws, (iii) there have been no
improper withdrawals or applications of the assets of the Canadian Pension Plans
or the Canadian Benefit Plans,(iv) to the knowledge of the Borrowers, no facts
or circumstances have occurred or existed that have resulted, or could be
reasonably anticipated to result, in the declaration of a termination of any
Canadian Pension Plan by any Governmental Authority under applicable laws and
(v) all employer contributions have been made to the Canadian Pension Plans in
accordance with the Requirements of Law. No promises of benefit improvements
under the Canadian Pension Plans or the Canadian Benefit Plans have been made
except where such improvement could not be reasonably expected to have a
Material Adverse Effect, and, in any event, no such improvements will result in
a solvency deficiency or going concern unfunded liability in the affected
Canadian Pension Plans which could be reasonably expected to have a Material
Adverse Effect. There are no outstanding disputes concerning the assets of the
Canadian Pension Plans or the Canadian Benefit Plans which could be reasonably
expected to have a Material Adverse Effect.

(d) No Loan Party maintains or contributes to, or has in the past six years
maintained or contributed to, any Canadian Defined Benefit Plans or any
Multiemployer Plan.

SECTION 3.11. Disclosure. (a) Neither the Information Memorandum nor any of the
written reports, data, financial statements, certificates or other information
furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it

 

87



--------------------------------------------------------------------------------

being understood that any such projected financial information may vary from
actual results and such variations could be material.

(b) As of the Effective Date, to the knowledge of any Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

SECTION 3.12. [Reserved].

SECTION 3.13. Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Company and its
Subsidiaries, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Company and its Subsidiaries will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Company and its Subsidiaries
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured and
(iv) the Company and its Subsidiaries will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted after the Effective Date.

(b) The Company and its Subsidiaries do not intend to, and the Company and its
Subsidiaries do not believe that they will, incur debts beyond their ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by them and the timing of the amounts of cash to be payable
on or in respect of their Indebtedness.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance that are due and payable have been paid. Each Borrower maintains, and
has caused each Subsidiary to maintain, with financially sound and reputable
insurance companies, insurance on all their personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth as of
the Effective Date (a) a correct and complete list of the name and relationship
to the Company of each and all of the Company’s Subsidiaries, (b) the ownership
of each class of each Subsidiary’s authorized Equity Interests (other than the
Company), all of which issued Equity Interests are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.15, and (c) the type of entity of the Company
and each of its Subsidiaries.

SECTION 3.16. Security Interest in Collateral. The provisions of the Security
Agreements create legal and valid Liens on all of the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except for
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law and (b) other Liens permitted under Section 6.02 that are not
required to be junior in priority to the extent any such Liens would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law or agreement.

 

88



--------------------------------------------------------------------------------

SECTION 3.17. Margin Regulations. No Loan Party is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Borrowing or Letter of
Credit hereunder will be used whether directly or indirectly, and whether
immediately, incidentally or ultimately, in any manner that would result in a
violation of Regulations T, U or X.

SECTION 3.18. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.19. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects (but in all respects in connection with use of proceeds as
required by Section 5.08) and are not knowingly engaged in any activity that
would reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) any Loan Party, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of any such
Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.    No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions. Notwithstanding the foregoing, the representations given in this
Section 3.19 shall not be made by nor apply to any Person that qualifies as a
corporation that is registered or incorporated under the laws of Canada or any
province thereof and that carries on business in whole or in part in Canada
within the meaning of Section 2 of the Foreign Extraterritorial Measures (United
States) Order, 1992 passed under the Foreign Extraterritorial Measures Act
(Canada) in so far as such representations would result in a violation of or
conflict with the Foreign Extraterritorial Measures Act (Canada) or any similar
law.

SECTION 3.20. Anti-Money Laundering Laws. The operations of each Loan Party and
its Subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the USA
PATRIOT Act, the Proceeds of Crime Act and the applicable anti-money laundering
statutes of jurisdictions where any Loan Party or its Subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving a Loan Party or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Borrowers,
threatened.

SECTION 3.21. Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

SECTION 3.22. Plan Assets; Prohibited Transactions. No Loan Party or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the transactions contemplated under this Agreement, including the making of
any Loan and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code that could reasonably be expected to result in a material Liability for
the Borrowers.

 

89



--------------------------------------------------------------------------------

ARTICLE IV

Conditions.

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ U.S. and Canadian counsel (including local counsel), addressed to
the Administrative Agent, the Issuing Bank and the Lenders and the other Secured
Parties, all in form and substance satisfactory to the Administrative Agent and
its counsel, including opinions which provide customary perfection coverage with
respect to Collateral located in the provinces of Ontario, Alberta and British
Columbia.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company for the fiscal
years ended March 2, 2019 and February 29, 2020, and (ii) satisfactory
projections through the Company’s fiscal year ending in February 2023.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated as of the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of each
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date, and (iii) certifying as to any
other factual matters as may be reasonably requested by the Administrative
Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on the Effective Date, and all expenses for which invoices
have been presented (including the

 

90



--------------------------------------------------------------------------------

reasonable fees and expenses of legal counsel) within one (1) Business Day
before the Effective Date. All such amounts will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction reasonably requested by the
Administrative Agent, and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted by Section 6.02 or discharged on
or prior to the Effective Date pursuant to a pay-off letter or other
documentation reasonably satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received reasonably
satisfactory pay-off letters for each of the Existing Credit Agreements, all of
which shall be repaid from the proceeds of the initial Borrowing, confirming
that all Liens (if any) upon any of the property of the Loan Parties will be
terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness (if any) shall be deemed to constitute a
Letter of Credit hereunder or shall have been cash collateralized or supported
by a Letter of Credit.

(h) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of the Company, dated as of the
Effective Date.

(j) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the initial Borrowing Base as of a
date that is not more than forty-five days prior to the Effective Date,
accompanied by such supporting documentation and reporting as the Administrative
Agent may reasonably require.

(k) Filings, Registrations and Recordings. Each document (including any UCC or
PPSA financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself, the Lenders and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
shall be in proper form for filing, registration or recordation.

(l) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of each Security Agreement.

(m) Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).

(n) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(o) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrowers and their Affiliates shall be reasonably acceptable to the
Administrative Agent in its sole discretion.

 

91



--------------------------------------------------------------------------------

(p) Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be reasonably
satisfactory to Administrative Agent in its sole discretion.

(q) USA PATRIOT Act, Etc. (i) The Administrative Agent shall have received, at
least five (5) days prior to the Effective Date, all documentation and other
information regarding the Borrowers requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Proceeds of Crime Act, to the extent requested in
writing of the Borrowers at least ten (10) days prior to the Effective Date, and
(ii) to the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five (5) days prior to the Effective
Date, any Lender that has requested, in a written notice to the Borrowers at
least ten (10) days prior to the Effective Date, a Beneficial Ownership
Certification in relation to each Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

(r) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier or
Material Adverse Effect shall be required to be true and correct in all
respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, (i) Availability shall not be less than zero
and (ii) the Canadian Revolving Exposure shall not exceed the Canadian Sublimit.

(d) After giving effect to any Borrowing and the application of proceeds thereof
on the date of such Borrowing in a manner permitted by Section 5.08, no
prepayment shall be required to be made pursuant to Section 2.11(b)(ii) (without
giving effect to any grace period provided for therein).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

 

92



--------------------------------------------------------------------------------

SECTION 4.03. Designation of a Subsidiary Borrower. The designation of a U.S.
Subsidiary or a Canadian Subsidiary as a Borrower pursuant to Section 2.25 is
subject to the condition precedent that the Company or such proposed Borrower
shall have furnished or caused to be furnished to the Administrative Agent (the
date on which such Subsidiary is joined, the “Joinder Date”):

(a) Execution and delivery of a Joinder Agreement;

(b) Copies, certified by the Secretary or Assistant Secretary (or such other
officer or representative acceptable to the Administrative Agent) of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(c) An incumbency certificate, executed by the Secretary or Assistant Secretary
(or such other officer or representative acceptable to the Administrative Agent)
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(d) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

(e) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent;

(f) The Administrative Agent shall have received the results of a recent lien
search in each jurisdiction reasonably requested by the Administrative Agent,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.02 or discharged on or prior to the
Joinder Date pursuant to a pay-off letter or other documentation satisfactory to
the Administrative Agent;

(g) Evidence of insurance coverage with respect to such Subsidiary, in form,
scope and substance evidencing compliance with the terms of any applicable Loan
Document;

(h) A notice from the Company setting forth the Funding Accounts of such
Subsidiary to which the Lenders are authorized to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement;

(i) Prior to the initial Borrowing hereunder by such Subsidiary (but without
limiting or further conditioning the right of any other Borrower to request or
obtain a Borrowing under Section 4.02), satisfactory appraisals of Inventory and
field exams from appraisers satisfactory to the Administrative Agent (which
shall not count towards the limitations on appraisals or field exams set forth
herein) and a Borrowing Base Certificate redetermining the Borrowing Base, as of
a date reasonably near but on or prior to the Joinder Date;

 

93



--------------------------------------------------------------------------------

(j) Each document (including any UCC or PPSA financing statement) required by
the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of itself, the Lenders and
the other Secured Parties, a perfected Lien on the Collateral of such Subsidiary
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation;

(k) Payment of all fees required to be paid and all expenses for which invoices
have been presented (including, without limitation, the reasonable and
documented fees and expenses of legal counsel), in each case, in connection with
the designation of such Subsidiary as a Borrower; and

(l) (i) The Administrative Agent shall have received, at least five (5) days
prior to the Joinder Date, all documentation and other information regarding the
Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Proceeds of Crime Act, to the extent requested in writing of the Borrowers
at least ten (10) days prior to the Effective Date, and (ii) to the extent any
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Joinder Date, any Lender that
has requested, in a written notice to the Company at least ten (10) days prior
to the Joinder Date, a Beneficial Ownership Certification in relation to such
Subsidiary shall have received such Beneficial Ownership Certification.

ARTICLE V

Affirmative Covenants.

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:

(a) as soon as available, and in any event within one hundred twenty (120) days
after the end of each fiscal year of the Company (or, if earlier, by the date
that the annual report on Form 10-K of the Company for such fiscal year would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit, other
than a qualification related solely to the maturity of Loans and Commitments on
the Maturity Date or with respect to the potential inability to satisfy any
financial covenant on a future date or in a future period) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) as soon as available, and in any event within sixty (60) days after the end
of each of the first three fiscal quarters of each fiscal year of the Company
(or, if earlier, by the date that the quarterly report on Form 10-Q of the
Company for such fiscal quarter would be required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations and cash flows as of the end

 

94



--------------------------------------------------------------------------------

of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate in substantially the form of Exhibit D
attached hereto (i) certifying, in the case of the financial statements
delivered under clause (b), as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.14 and 6.15, if
applicable, (iv) identifying any change to the list of Material Subsidiaries on
Schedule IV to the Compliance Certificate, as such schedule may be updated from
time to time, (v) setting forth the computations necessary to determine the
Total Net Leverage Ratio for purposes of determining whether a Quarterly Pricing
Reduction shall be made to the Applicable Rate in accordance with the definition
of Applicable Rate, (vi) stating whether any change in GAAP or in the
application thereof which affects the Company or its Subsidiaries has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate, and (vii) indicating
updates to Collateral disclosures to the extent required by any Security
Agreement;

(d) as soon as available but in any event no later than the end of, and no
earlier than thirty days prior to the end of, each fiscal year of the Company, a
copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and cash flow statement) of the
Company for each month of the upcoming fiscal year in form reasonably
satisfactory to the Administrative Agent;

(e) (i) as soon as available but in any event within twenty days after the end
of each calendar month (or, from and after the date on which Availability is
less than the greater of 20% of the Line Cap and $170,000,000 for at least five
consecutive Business Days and until such subsequent date, if any, on which
Availability is greater than the greater of 20% of the Line Cap and $170,000,000
for a period of twenty (20) consecutive calendar days, within three Business
Days after the end of each calendar week), (ii) on the date of Disposition of
any Collateral whether to a third-party or an Affiliate other than a Loan Party
(including pursuant to an Investment or a Restricted Payment) or any casualty or
condemnation event affecting Collateral, in either case, having a fair market
value individually or in the aggregate valued in excess of $50,000,000, (iii) on
the date on which any Loan Party is released as a Borrower or Loan Guarantor
prior to Payment in Full, (iv) at the Administrative Agent’s request at any time
that an Event of Default has occurred and is continuing and (v) at such other
times as may be required under this Agreement, a Borrowing Base Certificate and
supporting information in connection therewith (including, in respect of any
Borrowing Base Certificate delivered for a month which is also the end of any
fiscal quarter of the Company, a calculation of Average Quarterly Availability
for such quarter then ended and an indication of what the Borrowers estimate the
Applicable Rate is as a result of such Average Quarterly Availability), together
with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request;

(f) as soon as available but in any event within twenty days after the end of
each calendar month, as of the period then ended, all delivered electronically
in a text formatted file reasonably acceptable to the Administrative Agent:

 

95



--------------------------------------------------------------------------------

(i) a detailed aging of the Loan Parties’ Credit Card Receivables, including all
invoices aged by invoice date and due date (with an explanation of the terms
offered), prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;

(ii) a schedule detailing the Loan Parties’ Inventory, in form satisfactory to
the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a weighted average cost basis) or market and
adjusted for Reserves as the Administrative Agent has previously indicated to
the Borrower Representative are deemed by the Administrative Agent to be
appropriate, and (2) including a report of any variances or other results of
Inventory counts performed by the Loan Parties since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by Borrowers and complaints and claims made against the Loan
Parties);

(iii) a worksheet of calculations prepared by the Loan Parties to determine
Eligible Credit Card Receivables and Eligible Inventory, such worksheets
detailing the Accounts and Inventory excluded from Eligible Credit Card
Receivables and Eligible Inventory and the reason for such exclusion;

(iv) a reconciliation of the Loan Parties’ Credit Card Receivables and Inventory
between (A) the amounts shown in the Loan Parties’ general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above and
(B) the amounts and dates shown in the reports delivered pursuant to clauses
(i) and (ii) above and the Borrowing Base Certificate delivered pursuant to
clause (e) above as of such date; and

(v) a reconciliation of the loan balance per the Loan Parties’ general ledger to
the loan balance under this Agreement;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
and

(h) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent (including on behalf of any Lender) may reasonably request,
and (ii) information and documentation reasonably requested by the
Administrative Agent (including on behalf of any Lender) for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, the Proceeds of Crime Act and
the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (g)) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on a Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent).

 

96



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Loan Parties
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c) any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more, whether or not covered by insurance;

(d) within two (2) Business Days of receipt thereof, any and all notices
indicating any landlord’s or warehouseman’s termination or imminent intent to
terminate any lease or warehouse agreement and/or refuse the Company or its
Subsidiaries access to the premises, as applicable, if such terminations or
inability to access such premises, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

(e) any indication that credit card issuers or credit card processors are
implementing holdbacks or reserves of amounts due to any Loan Party;

(f) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in, a
Material Adverse Effect; and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights related to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in each case with
respect to such rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights or
requisite authority to conduct business, where the failure to do so could not be
reasonably expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, amalgamation,
liquidation or dissolution permitted under Section 6.03; provided further that,
unless required in order to comply with Section 6.03, neither the Company nor
any Subsidiary shall be required to preserve or maintain the corporate existence
of any Subsidiary if the Board of Directors of the parent of such Subsidiary, or
an executive officer of such parent to whom such Board of Directors has
delegated the requisite authority, shall determine that the preservation and
maintenance thereof is no longer desirable in the conduct of the business of
such parent, and that the loss thereof is not disadvantageous in any material
respect to the Loan Parties, the Administrative Agent, the Issuing Banks or the
Lenders (it being understood that if such Subsidiary is a Loan Party, that the
Administrative Agent shall maintain a continuous perfected security interest on
such Subsidiary’s Collateral having the priority required by the Loan
Documents).

 

97



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that each Loan Party will, and will cause each Subsidiary to,
remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted; provided, however, nothing contained in this Section 5.05 shall
prevent any Loan Party from discontinuing (or from allowing any of its
Subsidiaries to discontinue) the operation, repair or maintenance of any such
property if such discontinuance could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities and
(b) permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to conduct at such Loan Party’s premises field examinations of such
Loan Party’s assets, liabilities, books and records, including examining and
making extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested. Each Loan Party
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to each Loan Party’s assets for internal use by the Administrative Agent and the
Lenders. The Loan Parties shall be responsible for the costs of expenses of one
field examination (including the Initial Field Exam) during any twelve-month
period and one additional field examination (for the total of two such field
examinations during any twelve-month period) initiated at any time after
Availability falls below the greater of (i) $170,000,000 and (ii) 20% of the
Line Cap for five consecutive Business Days (until such time as Availability is
equal to or greater than the greater of (i) $170,000,000 and (ii) 20% of the
Line Cap for twenty consecutive days); provided, that the Loan Parties shall be
responsible for the costs and expenses of all field examinations conducted
(x) while an Event of Default has occurred and is continuing or (y) at the
request of a Loan Party in connection with the addition of a new Loan Party or
new Borrowing Base assets hereto.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations;
Compliance with Leaseholds.

(a) Each Loan Party will, and will cause each Subsidiary to, (a) comply with
each Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (b) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Each Loan Party will, and will cause each Subsidiary to (i) not allow any
leases to which any Loan Party is a party to lapse or be terminated, or any
rights to renew such leases to be forfeited or cancelled, and (ii) cooperate
with the Administrative Agent in all respects to cure any default under a lease

 

98



--------------------------------------------------------------------------------

and/or take such other actions as may be requested by the Administrative Agent
in its Permitted Discretion in connection therewith, except to the extent any
such lapse, termination, forfeit, cancellation or default could not be
reasonably expected, either individually or in the aggregate, to result in a
Material Adverse Effect.

(c) Each Loan Party will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Loan Party, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.08. Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used for general
corporate purposes, including to finance the working capital needs of the
Company and its Subsidiaries and other lawful uses to the extent permitted by
this Agreement. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Federal Reserve Board, including
Regulations T, U and X.

(b) No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and each Borrower shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrowers will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.

SECTION 5.10. Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the net proceeds of
Collateral from any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and deposited into Deposit
Accounts or Securities Accounts subject to the perfected Lien of the
Administrative Agent in accordance with the applicable provisions of this
Agreement and the Collateral Documents.

SECTION 5.11. Appraisals. At any time that the Administrative Agent reasonably
requests, each Loan Party will provide the Administrative Agent with appraisals
or updates thereof of its Inventory, from an appraiser selected and engaged by
the Administrative Agent, and prepared on a basis reasonably satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law. In
addition to the Initial Appraisal, the Loan Parties shall be responsible for the
costs of expenses of (i) one additional appraisal during the initial twelve-

 

99



--------------------------------------------------------------------------------

month period following the Effective Date (for a total of two such Inventory
appraisals during such initial twelve-month period) and (ii) one appraisal
during each successive twelve-month period after such initial twelve-month
period following the Effective Date (for a total of one such Inventory appraisal
during each such successive twelve-month period); provided however that
additional Inventory appraisals may be initiated at the Borrowers’ cost and
expense at any time after Availability falls below the greater of (i)
$170,000,000 and (ii) 20% of the Line Cap for five consecutive Business Days
(until such time as Availability is equal to or greater than the greater of (i)
$170,000,000 and (ii) 20% of the Line Cap for twenty consecutive days).
Additionally, there shall be no limitation on the number or frequency of
Inventory appraisals if an Event of Default has occurred and is continuing, and
the Loan Parties shall be responsible for the costs and expenses of any such
appraisals conducted (x) while an Event of Default has occurred and is
continuing or (y) at the request of a Loan Party in connection with the addition
of a new Loan Party or new Borrowing Base assets hereto.

SECTION 5.12. [Reserved].

SECTION 5.13. Canadian Pension Plans and Canadian Benefit Plans.

(a) For each existing, or hereafter adopted, Canadian Pension Plan and Canadian
Benefit Plan, each Loan Party will in a timely fashion comply with and perform
in all material respects all of its obligations under and in respect of such
Canadian Pension Plan or Canadian Benefit Plan, including under any funding
agreements and all applicable laws (including any fiduciary, funding, investment
and administration obligations), unless any failure to so comply or perform
could not reasonably be expected to have a Material Adverse Effect.

(b) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by each Loan Party in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws, unless any failure to do so could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.14. Additional Loan Parties and Collateral; Further Assurances.
(a) Subject to applicable Requirements of Law, each Loan Party will cause each
U.S. Subsidiary or Canadian Subsidiary that is a Material Subsidiary formed or
acquired after the date of this Agreement to become a Loan Party by executing a
Joinder Agreement within thirty (30) days of becoming a Material Subsidiary (or
such later date as may be agreed to by the Administrative Agent). In addition to
the foregoing, the Company may, at its option, cause any other Subsidiary to
become a Loan Party by executing a Joinder Agreement. For the avoidance of
doubt, Personalizationmall.com, a Delaware corporation, shall not be required to
become a Loan Party pursuant to the first sentence of this Section 5.14(a), but
may become a Loan Party at the Company’s option pursuant to the second sentence
of this Section 5.14(a). In connection with any such execution and delivery of a
Joinder Agreement, the Administrative Agent shall have received all
documentation and other information regarding such newly formed or acquired
Material Subsidiaries as may be required to comply with the applicable “know
your customer” rules and regulations, including the USA PATRIOT Act and the
Proceeds of Crime Act. Upon execution and delivery thereof, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, in any
property of such Loan Party which constitutes Collateral. For the avoidance of
doubt, the addition of a Subsidiary as a Borrower is also subject to
Section 2.25 and Section 4.03.

(b) Notwithstanding the foregoing, no Canadian Subsidiary that is acquired after
the Effective Date (including any Canadian Subsidiary formed to acquire one or
more other Persons formed or organized

 

100



--------------------------------------------------------------------------------

under the laws of Canada or any province or territory thereof or assets
consisting of a Canadian trade or business) and no CFC Holdco that is acquired
or formed after the Effective Date shall be required to guarantee the debt of
any U.S. Borrower, unless any such guarantee would not give rise to adverse tax
consequences (pursuant to U.S. Internal Revenue Code Section 956 or any other
provision of applicable U.S. or non-U.S. law), as determined by the Company in
its reasonable discretion in consultation with its tax advisors and communicated
to the Lenders and the Administrative Agent in writing.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of UCC and PPSA financing statements, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.

(d) Notwithstanding anything to the contrary in this Section (including the
preceding clause (b)), if at any time after the Effective Date any Subsidiary of
the Company that is not a Loan Party shall guaranty the obligations under the
Senior Notes, any Subordinated Indebtedness or any other Material Indebtedness
with respect to which any U.S. Loan Party is a primary obligor, the Company
shall promptly notify the Administrative Agent thereof and, concurrently with
such guaranty cause such Subsidiary to comply with Section 5.14(a) hereof; it
being understood that such Person shall only be required to grant Liens in favor
of the Administrative Agent pursuant to the preceding clause (c) to the extent
required by Section 6.02(j).

SECTION 5.15. Post-Closing Matters. The Loan Parties shall satisfy each of the
requirements set forth on Schedule 5.15 attached hereto on or before the date
specified on such Schedule for each such requirement (or such later date as may
be agreed upon by the Administrative Agent).

ARTICLE VI

Negative Covenants.

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
(including the Senior Notes existing on the date hereof and set forth on such
Schedule) and any extensions, renewals, refinancings and replacements of any
such Indebtedness solely in accordance with clause (f) hereof;

(c) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to any
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party

 

101



--------------------------------------------------------------------------------

to any Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by any Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness;
provided that (i) such Indebtedness is originally incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) together with any Refinance Indebtedness in respect thereof
permitted by clause (f) below, shall not exceed $100,000,000 at any time
outstanding;

(f) Indebtedness which represents extensions, renewals, refinancing, exchanges,
tenders, payments, prepayments, repayments, repurchases, acquisitions,
redemptions, retirements, cancellations, terminations or replacements (such
Indebtedness being so extended, renewed, refinanced, exchanged, tendered, paid,
prepaid, repaid, repurchased, acquired, redeemed, cancelled, terminated or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (i) and (k) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount of the Original
Indebtedness (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (ii) if the
Original Indebtedness was unsecured, such Refinance Indebtedness shall also be
unsecured, (iii) any Liens securing such Refinance Indebtedness are not extended
to any additional property of any Loan Party or any Subsidiary, (iv) no Loan
Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (v) such Refinance Indebtedness does not
result in a shortening of the weighted average life to maturity of such Original
Indebtedness and (vi) if such Original Indebtedness was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to such Original Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(i) from and after the Initial Supported Borrowing Base Date, Indebtedness of
any Person that becomes a Subsidiary after the date hereof pursuant to a
Permitted Acquisition; provided that such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary; and

 

102



--------------------------------------------------------------------------------

(j) from and after the Initial Supported Borrowing Base Date, Indebtedness of
Subsidiaries that are not Loan Parties; provided that, the aggregate outstanding
principal amount of Indebtedness permitted pursuant to this clause (j) shall not
exceed $100,000,000 at any time;

(k) Indebtedness of the Loan Parties (including, without limitation, any
Indebtedness that, in whole or in part, refinances the Senior Notes but does not
satisfy the requirements of Section 6.01(f)); provided, that (x) secured
Indebtedness shall only be incurred under this clause (k) from and after the
Initial Supported Borrowing Base Date; provided that secured Indebtedness in an
aggregate amount not to exceed $300,000,000 the proceeds of which are used
solely to refinance, exchange, tender, pay, prepay, repay, repurchase, acquire,
redeem, retire, cancel or terminate the Company’s Senior Notes due 2024 (plus
unpaid accrued interest and premiums thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses) may be incurred under this
clause (k) prior to the Initial Supported Borrowing Base Date, subject to the
satisfaction of the conditions set forth below, and (y) in the case of any
incurrence of such Indebtedness:

(i) no Default shall have occurred and be continuing or would be caused by the
incurrence of such Indebtedness;

(ii) the aggregate principal amount of all Indebtedness incurred under this
clause (k) shall not at any time exceed $750,000,000 plus:

(A) if such Indebtedness is secured, an additional amount if, after giving
effect to the incurrence of such Indebtedness, the Company has a Secured Net
Leverage Ratio of less than or equal to 3.00 to 1.00 determined on a pro forma
basis as if such Indebtedness had been incurred on the first day of the most
recent four fiscal quarter period for which financial statements have been
delivered under Section 5.01(a) or (b) (or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a));

(B) if such Indebtedness is unsecured, an additional amount if, after giving
effect to the incurrence of such Indebtedness, Company has a Total Net Leverage
Ratio of less than or equal to 4.00 to 1.00 determined on a pro forma basis
determined on a pro forma basis as if such Indebtedness had been incurred on the
first day of the most recent four fiscal quarter period for which financial
statements have been delivered under Section 5.01(a) or (b) (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a));

(iii) in the event that such Indebtedness is secured by Liens on Collateral
constituting ABL Assets, such Indebtedness is subject to an Intercreditor
Agreement subordinating the priority of such Liens to the Liens granted to
secure the Secured Obligations;

(iv) if such Indebtedness is secured both by Liens on ABL Assets and Liens on
Non-ABL Assets, then the Administrative Agent and the Lenders shall receive a
crossing junior lien on such Non-ABL Assets (other than real property) subject
to the terms of an Intercreditor Agreement;

(v) such Indebtedness does not mature prior to 91 days after the Maturity Date;

(vi) such Indebtedness does not have a shorter weighted average life to maturity
than any term loans issued under this Agreement; and

(vii) such Indebtedness is not guaranteed by any Person that is not a Loan
Party;

 

103



--------------------------------------------------------------------------------

(l) Indebtedness incurred under the terms of leases of real property whereby the
landlords provide financing for tenant improvements;

(m) Indebtedness consisting of (i) the financing of insurance premiums and
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(n) obligations under any agreement governing the provision of treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services; and

(o) other Indebtedness in an aggregate principal amount not exceeding
$100,000,000 at any time outstanding.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of such Borrower or Subsidiary or
any other Borrower or Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary;

(e) from and after the Initial Supported Borrowing Base Date, any Lien existing
on any property or asset (other than Inventory and Credit Card Receivables and
proceeds thereof) prior to the acquisition thereof by any Borrower or any
Subsidiary or existing on any property or asset (other than ABL Assets) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

 

104



--------------------------------------------------------------------------------

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.05;

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party or any other Subsidiary in respect of
Indebtedness owed by such Subsidiary;

(i) from and after the Initial Supported Borrowing Base Date, Liens securing
Indebtedness of Subsidiaries that are not Loan Parties permitted under
Section 6.01(j);

(j) from and after the Initial Supported Borrowing Base Date (or from and after
the Effective Date to the extent expressly permitted pursuant to
Section 6.01(k)), Liens securing Indebtedness of the Company and any Loan Party
permitted under Section 6.01(k) (for the avoidance of doubt, subject to any
Intercreditor Agreement required thereby);

(k) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(l) in the case of (i) any Subsidiary that is not a wholly owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement; and

(m) Liens on assets of the Company and its Subsidiaries not constituting
Collateral securing Indebtedness or other obligations; provided that the
aggregate principal amount of the Indebtedness or other obligations secured by
such Liens does not exceed $50,000,000 at any time outstanding.

SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or otherwise Dispose of all or substantially all of its assets, or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Subsidiary of the Company
may merge into, or consolidate or amalgamate with, the Company in a transaction
in which the Company is the surviving entity, (ii) any Subsidiary of any
Borrower may merge into, or consolidate or amalgamate with, a Loan Party (other
than the Company) in a transaction in which such Loan Party is the surviving
entity, (iii) any Loan Party (other than a Borrower) may merge into, or
consolidate or amalgamate with, any other Loan Party in a transaction in which
the surviving entity is a Loan Party and (iv) any Subsidiary that is not a Loan
Party may merge into, or consolidate or amalgamate with, any other Subsidiary
that is not a Loan Party, or may liquidate or dissolve if the Company determines
in good faith that such liquidation or dissolution is in the best interests of
the Company and is not materially disadvantageous to the Lenders; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b) No Loan Party will consummate a Division as the Dividing Person, without the
prior written consent of Administrative Agent. Without limiting the foregoing,
if any Loan Party that is a limited liability company consummates a Division
(with or without the prior consent of Administrative Agent as required above),
each Division Successor shall be required to comply with the obligations set
forth in Section 5.14 and the other further assurances obligations set forth in
the Loan Documents and become a Loan Party under this Agreement and the other
Loan Documents.

 

105



--------------------------------------------------------------------------------

(c) No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and their Subsidiaries on the date hereof and businesses
reasonably related, complementary or ancillary thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to make any Investments, except:

(a) cash and Permitted Investments;

(b) Investments in existence on the date hereof and described in Schedule 6.04;

(c) Investments (including Guarantees) by the Company in any Subsidiary or by
any Subsidiary in the Company or any other Subsidiary, provided that the
aggregate amount of Investments by Loan Parties in Subsidiaries that are not
Loan Parties made after the Effective Date shall not exceed $100,000,000 at any
time outstanding; provided further that, to the extent constituting an
Investment, the payment and guarantee by Loan Parties of operating lease
obligations of a non-Loan Party shall be permitted and shall not be counted
against the maximum amount of Investments permitted under this clause (c), so
long as such payments and guarantees are related solely to such operating lease
obligations and any Investments in non-Loan Parties required in connection
therewith are made substantially concurrently with any required payments of such
obligations;

(d) notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

(e) Investments in the form of Swap Agreements permitted by Section 6.07;

(f) Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates, amalgamates or merges with a Borrower
or any of the Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger, consolidation or amalgamation;

(g) Investments received in connection with Dispositions permitted by
Section 6.05;

(h) Investments constituting deposits described in the definition of the term
“Permitted Encumbrances”; and

(i) from and after the Initial Supported Borrowing Base Date, Permitted
Acquisitions;

(j) any other Investments (excluding Acquisitions); provided that, after giving
pro forma effect to any such Investment pursuant to this clause (j), the Payment
Condition shall be satisfied with respect to such Investment;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the ordinary course of business and consistent with past practices;

 

106



--------------------------------------------------------------------------------

(m) advances by the Company or any Subsidiary to employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes;

(n) phantom stock or similar plans providing for payments on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or the Subsidiaries; and

(o) other Investments (excluding Acquisitions) not to exceed $100,000,000 in the
aggregate at any time;

provided, however, no Investments of Material Intellectual Property shall be
made in any Person (other than a Loan Party) except with respect to intellectual
property relating solely to a Person that ceases to be a Loan Party as a result
of an Investment otherwise permitted hereunder, and in any such case, such
Investment, if applicable, shall be subject to a non-exclusive, irrevocable
(until Payment in Full) royalty-free license of such Material Intellectual
Property in favor of the Administrative Agent for use in connection with the
exercise of rights and remedies of the Secured Parties under the Loan Documents
in respect of the Collateral, which license shall be substantially similar to
the license described in Section 5.4 of the Security Agreement (or otherwise
reasonably satisfactory to the Administrative Agent.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, Dispose of any asset, including any Equity Interest owned by it, nor will
any Borrower permit any Subsidiary to issue any additional Equity Interest in
such Subsidiary (other than to another Borrower or another Subsidiary in
compliance with Section 6.04), except:

(a) Dispositions of (i) Inventory in the ordinary course of business and
(ii) used, obsolete, worn out or surplus equipment or property in the ordinary
course of business;

(b) Dispositions of assets to any Borrower or any Subsidiary, provided that any
such Dispositions involving a Subsidiary that is not a Loan Party shall be made
in compliance with Section 6.09(a);

(c) Dispositions of Accounts in connection with the compromise, settlement or
collection thereof;

(d) Liens permitted by Section 6.02, Investments permitted by Section 6.04 and
Restricted Payments permitted by Section 6.08;

(e) as long as no Event of Default has occurred and is continuing or would
result therefrom, Dispositions of real estate, including fee and/or leasehold
interests (or Dispositions of any Person or Persons created to hold such real
estate interests or the Equity Interests in such Person or Persons), including
sale and leaseback transactions involving any such real estate pursuant to
leases on market terms, as long as such Disposition is made for fair market
value;

(f) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(g) that certain Disposition disclosed separately to the Administrative Agent
and the Lenders as of the Effective Date;

 

107



--------------------------------------------------------------------------------

(h) non-exclusive licenses of intellectual property of a Loan Party or any of
its Subsidiaries in the ordinary course of business; and

(i) Dispositions of assets that are not permitted by any other clause of this
Section, provided that (i) any such Disposition shall be made for fair value and
at least 75% cash consideration, (ii) no Event of Default shall have occurred
and be continuing at the time of, or would result from, any such Disposition,
(iii) the Company shall comply with Sections 2.11 and 5.01(e) and (iv) after
giving pro forma effect to any adjustment to the Borrowing Base arising from
such Disposition, the Payment Condition shall be satisfied with respect to such
Disposition; provided further that, the Loan Parties may make Dispositions
pursuant to this Section 6.05(i) of (A) all or substantially all of the assets
or 100% of the Equity Interests of a Subsidiary disclosed separately to the
Administrative Agent and the Lenders prior to the Effective Date so long as such
Subsidiary is not a Loan Party at the time of such Disposition and
(B) additional assets of up to $100,000,000 during the term of this Agreement,
so long as, in any such case clauses (i), (ii) and (iii) of the immediately
preceding proviso are satisfied with respect thereto; and provided further that
for purposes of the foregoing clause (i)(i), the amount of (x) any liabilities
(as shown on the Company’s most recent balance sheet or in the notes thereto) of
the Company or any Subsidiary (other than liabilities that are by their terms
subordinated to the Secured Obligations) that are assumed by the transferee of
any such assets and from which the Company or any Subsidiary have been validly
released by all creditors in writing, (y) any securities received by the Company
or any Subsidiary from such transferee that are converted by the Company or any
Subsidiary into cash (to the extent of the cash received) within 90 days
following the closing of such Dispositions, and (z) except in the case of the
sale of Collateral, any Designated Noncash Consideration received by the Company
or any Subsidiary in such asset sale having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (z) not to exceed $100,000,000 in the aggregate during the term
of this Agreement, shall be deemed to be cash for purposes of this paragraph;

provided, however, except with respect to clause (h) above, no Dispositions of
Material Intellectual Property shall be made by any Person (other than a Loan
Party) except with respect to intellectual property relating solely to a Person
that ceases to be a Loan Party as a result of a Disposition otherwise permitted
hereunder, and in any such case, such Disposition, if applicable, shall be
subject to a non-exclusive, irrevocable (until Payment in Full) royalty-free
license of such Material Intellectual Property in favor of the Administrative
Agent for use in connection with the exercise of rights and remedies of the
Secured Parties under the Loan Documents in respect of the Collateral, which
license shall be substantially similar to the license described in Section 5.4
of the Security Agreement (or otherwise reasonably satisfactory to the
Administrative Agent).

SECTION 6.06. [Reserved].

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, make, directly or indirectly,
any Restricted Payment, except (i) the Company may pay dividends with respect to
its common stock payable solely in additional shares of its common stock, and,
with respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, subject to the restrictions
under Section 6.04(c), (ii) Subsidiaries may distribute any cash, property or
assets to the Company or to any other Loan Party and Subsidiaries that

 

108



--------------------------------------------------------------------------------

are not Loan Parties may distribute cash, property or assets to any other
Subsidiary that is not a Loan Party, (iii) Subsidiaries may pay dividends
ratably with respect to their Equity Interests, (iv) the Company may repurchase
Equity Interests upon the exercise of stock options, deferred stock units and
restricted shares held by any future, present or former employee, officer,
director, manager or consultant (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributes of any of the
foregoing), to the extent such Equity Interests represent a portion of the
exercise price of such stock options, deferred stock units or restricted shares,
(v) the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for shares of common stock in the Company, and (vi) from and after
the Initial Supported Borrowing Base Date, the Company may make other Restricted
Payments; provided, that after giving pro forma effect to any such Restricted
Payment pursuant to this clause (vi), the Payment Condition shall be satisfied
with respect to such Restricted Payment; provided further that, with respect to
any Restricted Payment proposed to be made pursuant to this clause (vi) after
the Initial Supported Borrowing Base Date but prior to the one year anniversary
of the Closing Date, the Company shall demonstrate, in addition to the
requirements set forth in the immediately preceding proviso, that (x) the net
book value of Eligible Inventory is greater than the Specified Inventory
Threshold as reported in the most recent Borrowing Base Certificate delivered
pursuant to Section 4.01(j) or 5.01, and (y) the amount of cash and Permitted
Investments of the Company and its Subsidiaries exceeds $600,000,000 as of such
date of determination, in each case, on a pro forma basis after giving effect to
such Restricted Payment;

provided, however, no Restricted Payments of Material Intellectual Property
shall be made by any Person (other than a Loan Party) except with respect to
intellectual property relating solely to a Person that ceases to be a Loan Party
as a result of a Restricted Payment otherwise permitted hereunder, and in any
such case, such Restricted Payment, if applicable, shall be subject to a
non-exclusive, irrevocable (until Payment in Full) royalty-free license of such
Material Intellectual Property in favor of the Administrative Agent for use in
connection with the exercise of rights and remedies of the Secured Parties under
the Loan Documents in respect of the Collateral, which license shall be
substantially similar to the license described in Section 5.4 of the Security
Agreement (or otherwise reasonably satisfactory to the Administrative Agent.

(b) No Loan Party will, nor will it permit any Subsidiary to, make directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Specified
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Specified Indebtedness, except:

(i) payment of regularly scheduled interest, and principal payments as and when
due in respect of any Specified Indebtedness permitted under Section 6.01, other
than payments in respect of Subordinated Indebtedness prohibited by the
subordination provisions thereof;

(ii) refinancings, exchanges, tenders, payments, prepayments, repayments,
repurchases, acquisitions, redemptions, retirements, cancellations or
terminations of Specified Indebtedness to the extent permitted by Section 6.01;

(iii) payments, refinancings, exchanges, tenders, repayments, prepayments,
repurchases, acquisitions, redemptions, retirements, cancellations or
terminations of secured Specified Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Specified
Indebtedness to the extent such sale or transfer is permitted by the terms of
Section 6.05;

 

109



--------------------------------------------------------------------------------

(iv) payments, refinancings, exchanges, tenders, repayments, prepayments,
repurchases, acquisitions, redemptions, retirements, cancellations or
terminations of or in respect of Specified Indebtedness solely by issuance of
Equity Interests of the Company;

(v) payments, refinancings, exchanges, tenders, repayments, prepayments,
repurchases, acquisitions, redemptions, retirements, cancellations or
terminations by any Subsidiary that is not a Loan Party of or in respect of
Specified Indebtedness incurred by any Subsidiary that is not a Loan Party; and

(vi) (A) prior to the Initial Supported Borrowing Base Date, payments,
repayments, exchanges, tenders, prepayments, repurchases, acquisitions,
redemptions, retirements, cancellations, terminations or distributions of
Specified Indebtedness in an aggregate principal amount not to exceed
$300,000,000, so long as (x) after giving pro forma effect to any such payments,
exchanges, tenders, repayments, prepayments, repurchases, acquisitions,
redemptions, retirements, cancellations, terminations or distributions the
Payment Condition shall be satisfied with respect to such event, and (y) such
payments, exchanges, tenders, repayments, prepayments, repurchases,
acquisitions, redemptions, retirements, cancellations, terminations or
distributions are not financed with the proceeds of Collateral or Revolving
Loans and (B) from and after the Initial Supported Borrowing Base Date,
payments, repayments, exchanges, tenders, prepayments, repurchases,
acquisitions, redemptions, retirements, cancellations, terminations or
distributions in respect of any Specified Indebtedness; provided that after
giving pro forma effect to any such payments, exchanges, tenders, repayments,
prepayments, repurchases, acquisitions, redemptions, retirements, cancellations,
terminations or distributions pursuant to this clause (vi), the Payment
Condition shall be satisfied with respect to such event.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Loan Parties not
involving any other Affiliate, (c) any Investment permitted by Sections 6.04,
(d) any intercompany Indebtedness permitted under Section 6.01, (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04, (g) the payment of reasonable fees to directors of
any Borrower or any Subsidiary who are not employees of such Borrower or
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s or Subsidiary’s board
of directors.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon the Collateral to secure the Secured
Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Borrower or any other Subsidiary or to Guarantee
Indebtedness of any Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document or other agreement evidencing Secured
Obligations, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or

 

110



--------------------------------------------------------------------------------

modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (vi) the
foregoing shall not apply to restrictions on Equity Interests in joint ventures
contained in any documents relating to the formation or governance thereof,
(vii) clause (a) of the foregoing shall not apply to cash required to secure
letters of credit, surety bonding obligations or similar obligations, and
(viii) clause (b) of the foregoing shall not apply to restrictions pursuant to
any other indenture or agreement governing the issuance of Indebtedness
permitted hereunder, provided that such restrictions and conditions are
customary for such Indebtedness as reasonably determined in the good faith
judgment of the Company.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to the Senior Notes or any Subordinated Indebtedness, (b) its
charter, articles or certificate of incorporation or organization, by-laws,
operating, management or partnership agreement or other organizational or
governing documents or (c) any Credit Card Agreement, in each case to the extent
any such amendment, modification or waiver would reasonably be expected to
result in a Material Adverse Effect.

SECTION 6.12. Canadian Pension Plans. The Loan Parties shall not (a) contribute
to or assume an obligation to contribute to any Canadian Defined Benefit Plan,
without the prior written consent of the Administrative Agent, or (b) acquire an
interest in any Person if such Person sponsors, administers, maintains or
contributes to or has any liability in respect of any Canadian Defined Benefit
Plan, or at any time in the five-year period preceding such acquisition has
sponsored, administered, maintained, or contributed to a Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent.

SECTION 6.13. Applications Under the CCAA and BIA. Each Borrower and each other
Loan Party and its Subsidiaries acknowledges that its business and financial
relationships with the Lenders are unique from its relationship with any other
of its creditors. Each Borrower and each other Loan Party and its Subsidiaries
agrees that it shall not file any plan of arrangement under the CCAA or proposal
under the BIA which provides for, or would permit, directly or indirectly, the
Lenders to be classified with any other creditors of such Borrower and each
other Loan Party and its Subsidiaries for purposes of such CCAA plan of
arrangement, BIA proposal or otherwise.

SECTION 6.14. Fixed Charge Coverage Ratio. As of the end of any fiscal quarter,
commencing with the most recent fiscal quarter for which Borrowers’ financial
statements have been (or should have been) delivered prior to the date on which
(a) if the net book value of Eligible Inventory is less than or equal to the
Specified Inventory Threshold, as reported in the most recent Borrowing Base
Certificate, Availability is less than the greater of (i) 15% of the Line Cap
and (ii) $127,500,000 and (b) if the net book value of Eligible Inventory is
greater than the Specified Inventory Threshold as reported in the most recent
Borrowing Base Certificate, Availability is less than the greater of (i) 10% of
the Line Cap and (ii) $85,000,000, the Company will not permit the Fixed Charge
Coverage Ratio to be less than 1.0 to 1.0. Once such covenant is in effect,
compliance with the covenant will be discontinued on the first day immediately
succeeding the last day of the fiscal quarter which includes the twentieth
consecutive day on which Availability remains in excess of the level specified
in the preceding clause (a) or (b), so long as no Event of Default shall have
occurred and be continuing.

 

111



--------------------------------------------------------------------------------

SECTION 6.15. Minimum Availability. Until the date that Unadjusted Consolidated
EBITDA is greater than $0 for the four consecutive quarter period then ended, as
of the end of any fiscal quarter the Borrowers shall maintain minimum
Availability (determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 4.01(j) or
5.01, as applicable, as of such day) of $75,000,000.

ARTICLE VII

Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made (or in any respect if such representation or
warranty is qualified by materiality or Material Adverse Effect);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.01(e)(ii) or (iii), 5.02(a), 5.03 (with
respect to a Borrower’s existence), 5.08 or 5.14 or in Article VI (other than
Section 6.15) of this Agreement, (ii) Section 5.01(e)(i) of this Agreement and
such failure under this clause (ii) shall continue unremedied for a period of
five days (in the case of a monthly Borrowing Base Certificate) or two Business
Days (in the case of a weekly Borrowing Base Certificate), (iii) Section 6.15 of
this Agreement and such failure under this clause (iii) shall continue
unremedied for a period of one Business Day or (iv) Section 4.15 or Article VII
of the U.S. Security Agreement or Section 4.15 or Article VII of the Canadian
Security Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article VII) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent to the Borrower
Representative (which notice will be given at the request of any Lender) if such
breach relates to any other provision of any Loan Document;

(f) any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods or notice requirements);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods or

 

112



--------------------------------------------------------------------------------

notice requirements) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (y) any Indebtedness that is convertible into Equity Interests, cash or a
combination thereof, any redemption, repurchase, conversion or settlement
pursuant to its terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Material Subsidiary or its debts, or of a substantial
part of its assets, under any federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, interim receiver monitor, administrator, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
Material Subsidiary or for all or a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition or proposal seeking liquidation, reorganization
or other relief under any Federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, interim receiver, monitor,
administrator, trustee, custodian, sequestrator, conservator or similar official
for such Loan Party or Material Subsidiary or for all or a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) any Loan Party or Material Subsidiary shall become unable, admit in writing
its inability, or publicly declare its intention not to, or fail generally to
pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) shall be rendered
against any Loan Party, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed or bonded, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Subsidiary to enforce any such judgment, which judgments are
not stayed on appeals or otherwise being appropriately contested in good faith
by proper proceedings diligently pursued;

(l) (i) an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or (ii) any Lien arises (except for contribution
amounts not yet due) in connection with any Canadian Pension Plan and any such
event could reasonably be expected to have a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or

 

113



--------------------------------------------------------------------------------

shall give notice to such effect, including, but not limited to notice of
termination delivered pursuant to Section 10.08;

(o) except as permitted by the terms of any Loan Document (i) any Collateral
Document shall for any reason fail to create a valid security interest in any
Collateral purported to be covered thereby, or (ii) any Lien, securing any
Secured Obligation shall cease to be a perfected, first priority Lien subject to
Liens permitted under Section 6.02;

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the validity or enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction that evidences its
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(q) the subordination provisions of any Intercreditor Agreement shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Indebtedness;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees (including, for the avoidance of doubt, any break
funding payments) and other obligations of the Borrowers accrued hereunder and
under any other Loan Document, shall become due and payable immediately, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers, and (iii) require cash collateral for
the LC Exposure in accordance with Section 2.06(j) hereof; and in the case of
any event with respect to the Borrowers described in clause (h) or (i) of this
Article VII, the Commitments shall automatically terminate and the principal of
the Loans then outstanding and the cash collateral for the LC Exposure, together
with accrued interest thereon and all fees (including, for the avoidance of
doubt, any break funding payments) and other obligations of the Borrowers
accrued hereunder and under any other Loan Documents, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, increase the rate
of interest applicable to the Loans and other Obligations as set forth in this
Agreement and exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

The Administrative Agent.

SECTION 8.01. Authorization and Action.

(a) Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and the Issuing Bank hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and the Issuing Bank authorizes the Administrative
Agent to take such

 

114



--------------------------------------------------------------------------------

actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than within the United States, each Lender and the Issuing Bank hereby
grants to the Administrative Agent any required powers of attorney to execute
and enforce any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or such Issuing Bank’s behalf. Without limiting the foregoing,
each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any other Loan Party, any Subsidiary
or any Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or Secured Party other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent

 

115



--------------------------------------------------------------------------------

based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby;

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document, or is required or deemed to hold any Collateral “on
trust” pursuant to the foregoing, the obligations and liabilities of the
Administrative Agent to the Secured Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law;

(iii) to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and

(iv) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of any Syndication Agent, any Documentation Agent or any Arranger shall
have obligations or duties whatsoever in such capacity under this Agreement or
any other Loan Document and shall incur no liability hereunder or thereunder in
such capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

 

116



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.

(g) Without limiting the powers of the Administrative Agent, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
any and all Secured Obligations by any Loan Party, each of the Secured Parties
hereby irrevocably appoints and authorizes the Administrative Agent and, to the
extent necessary, ratifies the appointment and authorization of the
Administrative Agent, to act as the hypothecary representative of the creditors
as contemplated under Article 2692 of the Civil Code of Québec (in such
capacity, the “Attorney”), and to enter into, to take and to hold on their
behalf, and for their benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any related deed of hypothec.
The Attorney shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney pursuant to any such deed
of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Parties and Loan
Parties. Any person who becomes a Secured Party shall, by its execution of an
Assignment and Acceptance Agreement, be deemed to have consented to and
confirmed the Attorney as the person acting as hypothecary representative
holding the aforesaid hypothecs as aforesaid and to have ratified, as of the
date it becomes a Secured Party, all actions taken by the Attorney in such
capacity. The substitution of the Administrative Agent pursuant to the
provisions of Section 8.06 also constitutes the substitution of the Attorney.

(h) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Borrowers’ right to consent pursuant to and subject to the
conditions set forth in this Article, no Borrower nor any Subsidiary, or any of
their respective Affiliates, shall have any rights as a third party beneficiary
under any such provisions. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final

 

117



--------------------------------------------------------------------------------

and non-appealable judgment) or (ii) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower Representative, a
Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, (vi) the creation,
perfection or priority of Liens on the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable or
responsible for any claim, liability, loss, cost or expense suffered by any
Borrower, any other Loan Party, any Subsidiary, any Lender or any Issuing Bank
as a result of, any determination of the Revolving Exposure, any of the
component amounts thereof or any portion thereof attributable to each Lender or
Issuing Bank, or any exchange rate or Dollar Equivalent.

(b) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03. Posting of Communications.

(a) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications

 

118



--------------------------------------------------------------------------------

on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic system
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and each Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY
SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or Issuing Bank by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

(d) Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

(e) Each of the Lenders, Issuing Bank and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications

 

119



--------------------------------------------------------------------------------

on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or Issuing Bank to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans) and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank.

SECTION 8.05. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Bank and the Borrower
Representative, whether or not a successor Administrative Agent has been
appointed. Upon any such resignation, the Required Lenders shall have the right,
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower Representative (which
approval may not be unreasonably withheld and shall not be required while a
Specified Event of Default has occurred and is continuing). Upon the acceptance
of any appointment as Administrative Agent by a successor Administrative Agent,
such successor Administrative Agent shall succeed to and become vested with, all
the rights, powers, privileges and duties of the retiring Administrative Agent.
Upon the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall

 

120



--------------------------------------------------------------------------------

continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and Issuing Bank. Following the effectiveness of
the Administrative Agent’s resignation from its capacity as such, the provisions
of this Article, Section 2.17(d) and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

SECTION 8.06. Acknowledgements of Lenders and Issuing Bank.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Syndication Agent, any Documentation Agent, or any other Lender , or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Syndication
Agent, any Documentation Agent, or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrowers and their Affiliates) as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan Document pursuant to which it shall have become a Lender
hereunder.

(c) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise

 

121



--------------------------------------------------------------------------------

permitted pursuant to this Agreement; and (v) without limiting the generality of
any other indemnification provision contained in this Agreement, (A) it will
hold the Administrative Agent and any such other Person preparing a Report
harmless from any action the indemnifying Lender may take or conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
extension of credit that the indemnifying Lender has made or may make to a
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans; and (B) it will pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by the Administrative Agent or any such other Person as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

SECTION 8.07. Collateral Matters; Agents for Perfection.

(a) Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(d). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

(d) Each Lender, for and on behalf of itself and each of its Affiliates, agrees
to hold all Control Collateral and Cash Collateral that is part of the
Collateral in its possession, custody, or control (or in the possession,
custody, or control of agents or bailees for either) as agent for each Secured
Party solely for the purpose of perfecting the security interest granted to the
Administrative Agent for itself and each Secured Party in such Control
Collateral or Cash Collateral. The duties or responsibilities of any such Lender
(or Affiliate thereof) under this Section 8.07(d) are and shall be limited
solely to holding or maintaining control

 

122



--------------------------------------------------------------------------------

of the Control Collateral and the Cash Collateral in its possession as agent for
the Secured Parties for purposes of perfecting the Lien held by such Lender (or
Affiliate). No Lender (or Affiliate) is, or shall be deemed to be, a fiduciary
of any kind for any other Secured Party or any other Person. Nothing in this
Section 8.07(d) shall be construed to limit (a) the obligations of the Loan
Parties to comply with the requirements of the Collateral Documents or any other
Loan Document with respect to any Control Collateral or Cash Collateral or
(b) any Lender’s obligation to share the benefits of any right of setoff or
counterclaim with respect to any Control Collateral or Cash Collateral pursuant
to the terms of this Agreement. As used in this Section 8.07(d), (i) “Cash
Collateral” means cash, Permitted Investments, Security Entitlement or Financial
Assets, and (ii) “Control Collateral” means any Collateral consisting of any
certificated Security, Securities Account, Investment Property, Deposit Account,
Instruments or any other Collateral as to which a Lien may be perfected through
possession or control by the secured party, or any representative therefor (with
capitalized terms not defined herein having the meanings set forth in the UCC).

SECTION 8.08. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity

 

123



--------------------------------------------------------------------------------

interests and/or debt instruments issued by any acquisition vehicle on account
of such Obligations shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09. Intercreditor Agreements. Without limiting the authority granted
to the Administrative Agent in Section 8.01(a) hereof, each Lender (and each
Person that becomes a Lender hereunder) hereby authorizes and directs the
Administrative Agent to enter into and to amend, restate, supplement or
otherwise modify any subordination or intercreditor agreement (including any
Intercreditor Agreement) on behalf of such Lender and its Affiliates, and agrees
that the Administrative Agent may take such actions on its behalf as is
contemplated by the terms of such agreement. In the event of any conflict
between the terms of any such subordination and intercreditor agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

SECTION 8.10. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

124



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that none of the Administrative Agent, any Arranger, any
Syndication Agent, any Documentation Agent, or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

(c) The Administrative Agent and each Arranger, Syndication Agent and
Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous.

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, New Jersey 07083

Attention: General Counsel

E-mail: arlene.hong@bedbath.com

with a copy to

Bed Bath & Beyond Inc.

650 Liberty Avenue

 

125



--------------------------------------------------------------------------------

Union, New Jersey 07083

Attention: Chief Financial Officer

E-mail: gustavo.arnal@bedbath.com

(ii) if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank or
the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

10 S. Dearborn Street, 9th floor

Chicago, Illinois 60603

Attention: Arpan Patel

Email: arpan.x.patel@jpmorgan.com

Fax: 312-235-2438

(iii) if to any other Lender or Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (B) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(C) delivered through Electronic Systems or Approved Electronic Platforms, as
applicable, to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.

(b) Notices and other communications hereunder may be delivered or furnished by
using Electronic Systems or Approved Electronic Platforms, as applicable, or
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. Each of the
Administrative Agent and the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by Electronic Systems or Approved Electronic
Platforms, as applicable, pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise proscribes, all such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, e-mail or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day of the
recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any

 

126



--------------------------------------------------------------------------------

abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.09(b) (with respect to any Incremental FILO
Loan Amendment) and subject to Section 2.14(b) and (c) and Section 9.02(e)
below, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or (y) in the case of any Collateral
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties thereto
with the consent of the Required Lenders; provided that, except as provided in
Section 2.09(b) (with respect to any Incremental FILO Loan Amendment) and
subject to Section 2.14(b) and (c) and Section 9.02(e) below, no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender (including any such Lender that is a Defaulting Lender), (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender) directly affected thereby (provided that any
amendment or modification of the financial covenants in this Agreement (or any
defined term used therein) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone any scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the ratable reduction of Commitments or the manner in which payments
are shared, or change the order of the payment waterfall provisions of
Section 2.18(b), in each case, without the written consent of each Lender (other
than any Defaulting Lender), (v) increase the advance rates set forth in the
definition of Borrowing Base or, subject to clause (vi) below, otherwise change
the definitions of “Borrowing Base” if the effect of such modification is to
increase borrowing availability, or to change the definition of “Initial
Supported Borrowing Base Date”, in any such case, without the written consent of
the Supermajority Revolving Lenders; provided that the foregoing shall not limit
the ability of the Administrative Agent to change, establish, eliminate or
reduce any Reserve in its Permitted Discretion, (vi) add a new category of
eligible assets to the Borrowing Base without the written consent of each
Revolving Lender; provided that the addition of Accounts (other than Credit Card
Receivables, to the extent constituting Accounts) as eligible assets shall only
require the written consent of the Supermajority Revolving Lenders, (vii) change
any of the provisions of this Section or the definitions of “Required Lenders,”
“Supermajority Revolving Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(viii) change the definition of “Permitted Non-Collateral Account” in any
Security Agreement without the written consent of each Lender; (ix) (A) release
the Company from its obligation under its Loan Guaranty or (B) release all or
substantially all of the other Loan Guarantors from their obligations under the
Loan Guaranty (except, in the case of this clause (B), as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender (other than any Defaulting Lender), (x) except as provided in

 

127



--------------------------------------------------------------------------------

clause (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender), (xi) except as expressly permitted herein or
in any other Loan Document with respect to Non-ABL Assets, subordinate the
Obligations hereunder or the Liens granted in favor of the Administrative Agent
under the Collateral Documents, to any other Indebtedness or Lien, as the case
may be, without the written consent of each Lender, (xii) add any real property
as Collateral without the consent of each Lender, or (xiii) add a new Agreed
Currency or a Borrower that is not organized under the laws of the U.S. or
Canada without the consent of each Lender directly affected thereby; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any amendment to Section 2.20 shall require the consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender); provided
further that no such agreement shall amend or modify the provisions of
Section 2.07 or any letter of credit application and any bilateral agreement
between the Borrower Representative and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
any Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
Issuing Bank, respectively. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04. Any amendment, waiver or other modification of this Agreement or
any other Loan Document that by its terms affects the rights or duties under
this Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrowers and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time.

(c) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes the Equity Interests of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary (other than pursuant to a transaction the primary purpose of which is
to cause the release of such Loan Guaranty), (iii) constituting property leased
to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrowers as to the value of any
Collateral to be so released, without further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but

 

128



--------------------------------------------------------------------------------

has not been obtained being referred to herein as a “Non-Consenting Lender”),
then the Borrowers may elect to replace a Non-Consenting Lender as a Lender
party to this Agreement, provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrowers, the Administrative Agent and the Issuing Bank shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to an be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents (i) to cure any
ambiguity, omission, mistake, defect or inconsistency or (ii) to reflect the
addition of new types of Collateral (other than real property) and any
Intercreditor Agreement relating thereto in connection with Indebtedness
permitted under this Agreement.

SECTION 9.03. Expenses; Limitation of Liability; Indemnity; Damage Waiver.

(a) The Loan Parties shall, jointly and severally, pay all (i) reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel to the Administrative Agent, plus, if reasonably necessary, one
specialist counsel and one local counsel in each applicable jurisdiction
(excluding allocated costs of in-house counsel)), in connection with the
syndication and distribution (including, without limitation, via the internet or
through any Electronic System or Approved Electronic Platform) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of one primary counsel to the Administrative Agent, the Issuing
Bank or any Lender, taken as a whole, plus, if reasonably necessary, one
specialist counsel and one local counsel in each applicable jurisdiction, and,
in the case of an actual conflict of interest, one additional specialist or
local counsel to all such affected persons (in each case taken as a whole and
excluding allocated costs of in-house counsel and paralegals) in connection with
the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during

 

129



--------------------------------------------------------------------------------

any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit. Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:

(A) appraisals and insurance reviews;

(B) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(C) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(D) Taxes, fees and other charges for (1) lien searches and (2) recording the
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agent’s Liens;

(E) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(F) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, each Arranger, each Syndication Agent, each Documentation Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the reasonable
and documented fees, charges and disbursements of one counsel to the Indemnitees
(taken as a whole) and, if reasonably necessary, one specialist counsel and
local counsel in any relevant jurisdiction to all such Indemnitees and, in the
case of an actual conflict of interest, one additional specialist or local
counsel to all such affected Indemnitees (in each case taken as a whole and
excluding allocated costs of in-house counsel), incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds thereof (including any application or related issuing document
or drawing document referred to in or related to any Letter of Credit), (iii)
any actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by a Loan Party or a Subsidiary during or as a result
of such ownership or operation thereof, or any Environmental Liability related
in any way to a Loan Party or a Subsidiary, (iv) the failure of a Loan Party to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by a Loan Party for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by any Loan Party or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages,

 

130



--------------------------------------------------------------------------------

penalties, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (2) a claim against an Indemnitee for a material breach of such
Indemnitee’s express obligations hereunder or (B) relate to a dispute solely
among Indemnitees (not arising as a result of any act or omission by the Company
or any of its affiliates) other than claims against an indemnified person acting
in its capacity or fulfilling its role as an agent, bookrunner, arranger,
issuing lender, swingline lender or other similar role. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.

(c) Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and the Swingline Lender, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by a Loan Party and without limiting the obligation of any Loan Party
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent Indemnitee in its capacity as such; provided, further, that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from such Agent Indemnitee’s gross
negligence, bad faith or willful misconduct.

(d) To the extent permitted by applicable law (i) neither Company nor any other
Loan Party shall assert, and the Company and each other Loan Party hereby
waives, any claim against the Administrative Agent, any Arranger, any
Syndication Agent, any Documentation Agent any Issuing Bank and any Lender, and
any Related Party of any of the foregoing Persons (each such Person being called
a “Lender-Related Person”) for any Liabilities arising from the use by others of
information or other materials (including, without limitation, any personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto shall
assert, and each such party hereby waives, any Liabilities against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this Section 9.03(d) shall relieve the Company or any Loan Party of
any obligation it may have to indemnify an Indemnitee, as provided in
Section 9.03(b), against any special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than twenty
(20) days after written demand therefor.

The agreements under this Section 9.03 shall survive the termination of this
Agreement and Letters of Credit and the Payment in Full of the Secured
Obligations.

 

131



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) the Borrower Representative, provided that the Borrower Representative shall
be deemed to have consented to any such assignment of all or a portion of the
Revolving Loans and Commitments unless it shall object thereto by written notice
to the Administrative Agent within ten (10) Business Days after having received
notice thereof, and provided further that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if a Specified Event of Default has occurred and
is continuing, any other assignee;

(B) the Administrative Agent;

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved

 

132



--------------------------------------------------------------------------------

Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) each assignee shall acquire an equal proportionate share (as determined by
the assigned Revolving Commitments in relation to the Aggregate Revolving
Commitments of all Lenders), either directly, or through an Affiliate or a
branch, of the Canadian Sublimit.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, with respect to clause (c), such company, investment vehicle or
trust shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments,
(y) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business;
or (d) a Loan Party or a Subsidiary or other Affiliate of a Loan Party.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall

 

133



--------------------------------------------------------------------------------

be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrowers and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section

 

134



--------------------------------------------------------------------------------

2.18(c) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

135



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Company or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic signature and (ii) upon
the request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart. Without limiting
the generality of the foregoing, the Company and each Loan Party hereby
(i) agrees that, for all purposes, including without limitation, in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Administrative Agent, the Lenders, the Company and the
other Loan Parties, Electronic Signatures transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page and/or any electronic images of this Agreement, any other Loan
Document and/or any Ancillary Document shall have the same legal effect,
validity and enforceability as any paper original, (ii) the Administrative Agent
and each of the Lenders may, at its option, create one or more copies of this
Agreement, any other Loan Document and/or any Ancillary Document in the form of
an imaged electronic record in any format, which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document (and all such electronic records shall be considered an original for
all purposes and shall have the same legal effect, validity and enforceability
as a paper record), (iii) waives any argument, defense or right to contest the
legal effect, validity or enforceability of this Agreement, any other Loan
Document and/or any Ancillary Document based solely on the lack of paper
original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Company and/or any other Loan Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and

 

136



--------------------------------------------------------------------------------

from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held, and other obligations at any time owing, by such Lender, the
Issuing Bank or any such Affiliate, to or for the credit or the account of any
Loan Party against any and all of the Secured Obligations held by such Lender,
the Issuing Bank or their respective Affiliates, irrespective of whether or not
such Lender, the Issuing Bank or their respective Affiliates shall have made any
demand under the Loan Documents and although such obligations may be contingent
or unmatured or are owed to a branch office or Affiliate of such Lender or the
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower Representative and the Administrative Agent of such setoff
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of Manhattan and any U.S. federal court sitting in New York County,
Borough of Manhattan, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Documents, the transactions
relating hereto or thereto, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may (and any such
claims, cross-claims or third party claims brought against the Administrative
Agent or any of its Related Parties may only) be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court;
provided that claims with respect to (i) the Canadian Security Agreement may, as
provided therein, also be tried in the courts of the Province of Ontario (or
such other Canadian jurisdiction in regard to the validity, perfection or effect
of perfection of any Lien or in regard to procedural matters that would govern
under applicable law) and (ii) any deed of hypothec may, as provided therein,
also be tried in the courts of Quebec. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

137



--------------------------------------------------------------------------------

(d) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (c) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers or (i) on a confidential basis to (1) any rating agency in connection
with rating any Borrower or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of identification numbers with respect to the
credit facilities provided for herein.

 

138



--------------------------------------------------------------------------------

For the purposes of this Section, “Information” means all information received
from the Borrowers relating to the Borrowers or their business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the Borrowers
and other than information pertaining to this Agreement provided by arrangers to
data service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THE LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES, THE OTHER LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15. Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

139



--------------------------------------------------------------------------------

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC, the PPSA, the STA or any other applicable
law can be perfected only by possession or control. Should any Lender (other
than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation.

(a) Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by such Lender.

(b) Without limiting the generality of the foregoing provisions of Section 9.17,
if any provision of any of the Loan Documents would obligate any Canadian Loan
Party to make any payment of interest with respect to the Secured Obligations in
an amount or calculated at a rate which would be prohibited by any Requirement
of Law or would result in the receipt of interest with respect to the Secured
Obligations at a criminal rate (as such terms are construed under the Criminal
Code (Canada)), then notwithstanding such provision, such amount or rates shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the applicable recipient of interest with respect to the
Secured Obligations at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (i) first, by reducing the amount or rates of
interest required to be paid by the Canadian Loan Parties to the applicable
recipient under the Loan Documents; and (ii) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid by the Canadian Loan
Parties to the applicable recipient which would constitute interest with respect
to the Secured Obligations for purposes of Section 347 of the Criminal Code
(Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then Canadian Loan Parties shall be entitled, by notice
in writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Loan Party. Any amount or rate of interest with respect to the Secured
Obligations referred to in this Section 9.17 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Revolving Loans to Canadian
Borrower remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the date of full payment of the Secured Obligations, and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Administrative Agent shall be conclusive for the purposes
of such determination.

 

140



--------------------------------------------------------------------------------

SECTION 9.18. Marketing Consent. Subject to Section 9.12, the Borrowers hereby
authorize JPMCB and its affiliates (collectively, the “JPMCB Parties”), at their
respective sole expense, but without any prior approval by the Borrowers, to
publish such tombstones and give such other publicity to this Agreement as each
may from time to time determine in its sole discretion. The foregoing
authorization shall remain in effect unless and until the Borrower
Representative notifies JPMCB in writing that such authorization is revoked.

SECTION 9.19. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an Affected Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an Affected
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Affected Resolution
Authority.

SECTION 9.20. No Fiduciary Duty, etc. (a) Each Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to each Borrower with respect to the
Loan Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, any Borrower or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

(b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other

 

141



--------------------------------------------------------------------------------

obligations) of, any Borrower and other companies with which any Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c) In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which a Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from any Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with such Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to any Borrower, confidential
information obtained from other companies.

SECTION 9.21. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 9.22. Canadian Anti-Money Laundering Legislation.

(a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Secured Parties may be required to
obtain, verify and record information regarding the Loan Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan

 

142



--------------------------------------------------------------------------------

Parties, and the transactions contemplated hereby. Each Loan Party shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Secured Party or any
prospective assignee or participant of a Secured Party, in order to comply with
any applicable AML Legislation, whether now or hereafter in existence.

(b) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of the Loan Parties for the purposes of applicable
AML Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Secured Party, and this
Agreement shall constitute a “written agreement” in such regard between each
Secured Party and the Administrative Agent within the meaning of the applicable
AML Legislation; and

(ii) shall provide to each Secured Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Loan Party or
any such authorized signatory in doing so

ARTICLE X

Loan Guaranty.

SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all reasonable and
documented costs and expenses, including, without limitation, the reasonable
fees, charges and disbursements of one primary counsel to the Administrative
Agent, plus, if reasonably necessary, one specialist counsel and one local
counsel in each applicable jurisdiction (in each case taken as a whole and
excluding allocated costs of in-house counsel and paralegals) and reasonable
expenses paid or incurred by the Administrative Agent, the Issuing Bank and the
Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for, all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

143



--------------------------------------------------------------------------------

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than Payment in Full of the
Guaranteed Obligations), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of any Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
Payment in Full of the Guaranteed Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than Payment in Full of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party or any other Person. Each Loan Guarantor confirms that it is not
a surety under any state law and shall not raise any such law as a defense to
its obligations hereunder. The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been Paid in Full. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of

 

144



--------------------------------------------------------------------------------

reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Common Enterprise. The successful operation and condition of each
of the Loan Guarantors is dependent on the continued successful performance of
the functions of the group of the Loan Guarantors as a whole and the successful
operation of each of the Loan Guarantors is dependent on the successful
performance and operation of each other Loan Guarantor. Each Loan Guarantor
expects to derive benefit (and its board of directors or other governing body
has determined that it may reasonably be expected to derive benefit), directly
and indirectly, from (a) successful operations of each of the other Loan
Guarantors and (b) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Guarantor has determined that execution, delivery, and
performance of this Loan Guaranty and any other Loan Documents to be executed by
such Loan Guarantor is within its purpose, in furtherance of its direct and/or
indirect business interests, will be of direct and/or indirect benefit to such
Loan Guarantor, and is in its best interest.

SECTION 10.09. Taxes. Each payment of the Guaranteed Obligations will be subject
to the provisions of Section 2.17.

SECTION 10.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

 

145



--------------------------------------------------------------------------------

SECTION 10.11. Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement.

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified

 

146



--------------------------------------------------------------------------------

ECP Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 10.14. Releases.

(a) A Loan Guarantor (other than the Company) will be automatically and
unconditionally released from its obligations under this Loan Guaranty:

(i) in connection with any Disposition of (x) Equity Interests of such Loan
Guarantor or (y) all or substantially all of the assets of such Loan Guarantor,
in each case, if (i) such Disposition is permitted hereunder (or consented to by
the Required Lenders) and (ii) such Disposition is not being made for the
primary purpose of causing the release of the Loan Guaranty; or

(ii) upon Payment in Full.

(b) The Company will be automatically and unconditionally released from its
obligations under this Loan Guaranty upon Payment in Full.

(c) Upon any occurrence giving rise to a release of a Loan Guarantor as
specified above, the Administrative Agent will, at the direction of and sole
cost of the Loan Parties, execute any documents reasonably requested by the
Borrower Representative in order to evidence or effect such release, termination
and discharge in respect of this Loan Guaranty. Upon any release of a Loan
Guarantor from its Guarantee, such Loan Guarantor shall also be released from
its obligations under the Collateral Documents subject to the provisions of
Section 9.02(c).

(d) Any release of a Loan Guarantor shall require a redetermination of the
Borrowing Base pursuant to Section 5.01(e).

ARTICLE XI

The Borrower Representative.

SECTION 11.01. Appointment; Nature of Relationship. Bed Bath & Beyond Inc. is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, each U.S. Borrower hereby appoints the Borrower Representative as
their agent to receive all of the proceeds of the Loans requested by such U.S.
Borrower in the Funding Account(s), at which time the Borrower Representative
shall promptly disburse such Loans to the appropriate Borrower(s), provided
that, in the case of a Revolving Loan, such amount shall not exceed
Availability. The Administrative Agent and the Lenders, and their respective
officers, directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.01.

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative

 

147



--------------------------------------------------------------------------------

shall have no implied duties to the Borrowers, or any obligation to the Lenders
to take any action thereunder except any action specifically provided by the
Loan Documents to be taken by the Borrower Representative.

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

SECTION 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.

(Signature Pages Follow)

 

148



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BED BATH & BEYOND INC., a New York corporation By  

/s/ Gustavo Arnal

  Name: Gustavo Arnal   Title: EVP, Chief Financial Officer and Treasurer

BUY BUY BABY, INC. a Delaware

corporation

By  

/s/ Gustavo Arnal

  Name: Gustavo Arnal   Title: Treasurer

CHRISTMAS TREE SHOPS, INC. a

Massachusetts corporation

By  

/s/ Gustavo Arnal

  Name: Gustavo Arnal   Title: Treasurer COST PLUS, INC., a California
corporation By  

/s/ Gustavo Arnal

  Name: Gustavo Arnal   Title: Treasurer

DECORIST, LLC a Delaware limited

liability company

By  

/s/ Gustavo Arnal

  Name: Gustavo Arnal   Title: Treasurer

 

149



--------------------------------------------------------------------------------

HARBOR LINEN, LLC, a Delaware limited liability company By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer HARMON STORES, INC. a Delaware
corporation By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer T-Y GROUP, LLC, a Delaware limited
liability company By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer BED BATH & BEYOND OF CALIFORNIA
LIMITED LIABILITY COMPANY, a Delaware limited liability company By: Liberty
Procurement Co. Inc., its sole member By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Vice President, Treasurer and Assistant
Secretary BED BATH & BEYOND CANADA L.P., an Ontario limited partnership By: BBB
CANADA LTD., its General Partner By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: BBB CANADA LP INC., a Delaware corporation By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer BBB HARBOR, LLC, a Delaware limited
liability company By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer BBB VALUE SERVICES INC., a Florida
corporation By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer BBBY MANAGEMENT CORPORATION, a New
Jersey corporation By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer BBBYCF LLC, a Delaware limited
liability company By: Bed Bath & Beyond Inc., its sole member By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   EVP, Chief Financial Officer and Treasurer

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

BBBYTF LLC., a Delaware limited liability company By: Bed Bath & Beyond Inc.,
its sole member By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   EVP, Chief Financial Officer and Treasurer
BED ‘N BATH STORES INC., a New Jersey corporation By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer BWAO LLC, a Delaware limited
liability company By: Bed Bath & Beyond Inc., its sole member By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   EVP, Chief Financial Officer and Treasurer
CHEF C HOLDINGS LLC, a Delaware limited liability company By: Bed Bath & Beyond
Inc., its sole member By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   EVP, Chief Financial Officer and Treasurer
COST PLUS MANAGEMENT SERVICES, INC., a California corporation By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

LIBERTY PROCUREMENT CO. INC, a New York corporation By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Vice President, Treasurer and Assistant
Secretary NANTUCKET DISTRIBUTING CO., LLC., a Delaware limited liability company
By: Liberty Procurement Co., Inc., its sole member By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Vice President, Treasurer and Assistant
Secretary RAHWAY FIXTURE & SUPPLY CO., LLC, a Delaware limited liability company
By: Bed Bath & Beyond Inc., its sole member By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   EVP, Chief Financial Officer and Treasurer
BBB CANADA LTD., a Canadian federal corporation By  

/s/ Gustavo Arnal

  Name:   Gustavo Arnal   Title:   Treasurer

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender By  

/s/ Devin Roccisano

  Name:   Devin Roccisano   Title:   Executive Director

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually and as an Issuing Bank
and Swingline Lender By  

/s/ Agostino Marchetti

  Name:   Agostino Marchetti   Title:   Authorized Officer

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as an Issuing Bank By  

/s/ Cory Loftus

  Name:   Cory Loftus   Title:   Managing Director

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

Wells Fargo Capital Finance Corporation Canada, individually as a Lender By  

/s/ David G. Phillips

  Name:   David G. Phillips   Title:   Senior Vice President     Credit Officer,
Canada     Wells Fargo Capital Finance     Corporation Canada

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually and as an Issuing Bank By  

/s/ Hossein Nouri

  Name:   Hossein Nouri   Title:   SVP

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as an Issuing Bank By  

/s/ Roger Malouf

  Name:   Roger Malouf   Title:   Senior Vice President

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., (acting through its Canada Branch), as a Lender By  

/s/ Sylwia Durkiewicz

  Name:   Sylwia Durkiewicz   Title:   Vice President

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

BANK OF MONTREAL, individually and as an Issuing Bank By  

/s/ Helen Alvarez-Hernandez

  Name:   Helen Alvarez-Hernandez   Title:   Managing Director BANK OF MONTREAL,
individually and as an Issuing Bank By  

/s/ Michael Ganann

  Name:   Michael Ganann   Title:   Managing Director, CHICAGO BRANCH

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By  

/s/ Andrew Polancic

  Name:   Andrew Polancic   Title:   Vice President

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By  

/s/ Virginia J. Pulverenti

  Name:   Virginia J. Pulverenti   Title:   Vice President

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By  

/s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.



--------------------------------------------------------------------------------

WEBSTER BUSINESS CREDIT CORPORATION, as a Lender By  

/s/ Harvey Winter

  Name:   Harvey Winter   Title:   Senior Vice President

 

Signature Page to Credit Agreement

Bed Bath & Beyond Inc.